
	
		II
		110th CONGRESS
		2d Session
		S. 3478
		IN THE SENATE OF THE UNITED STATES
		
			September 11, 2008
			Mr. Baucus (for himself
			 and Mr. Grassley) introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide
		  incentives for the production of energy, to provide transportation and domestic
		  fuel security, and to provide incentives for energy conservation and energy
		  efficiency, and for other purposes.
	
	
		1.Short title, etc
			(a)Short titleThis Act may be cited as the
			 Energy Independence and Investment Act
			 of 2008.
			(b)ReferenceExcept as otherwise expressly provided,
			 whenever in this Act an amendment or repeal is expressed in terms of an
			 amendment to, or repeal of, a section or other provision, the reference shall
			 be considered to be made to a section or other provision of the Internal
			 Revenue Code of 1986.
			(c)Table of contentsThe table of contents for this Act is as
			 follows:
				
					Sec. 1. Short title, etc.
					TITLE I—Energy production incentives
					Subtitle A—Renewable energy incentives
					Sec. 101. Renewable energy credit.
					Sec. 102. Production credit for electricity produced from
				marine renewables.
					Sec. 103. Energy credit.
					Sec. 104. Credit for residential energy efficient
				property.
					Sec. 105. New clean renewable energy bonds.
					Sec. 106. Energy credit for small wind property.
					Sec. 107. Energy credit for geothermal heat pump
				systems.
					Subtitle B—Carbon mitigation and coal provisions
					Sec. 111. Expansion and modification of advanced coal project
				investment credit.
					Sec. 112. Expansion and modification of coal gasification
				investment credit.
					Sec. 113. Temporary increase in coal excise tax; funding of
				Black Lung Disability Trust Fund.
					Sec. 114. Special rules for refund of the coal excise tax to
				certain coal producers and exporters.
					Sec. 115. Tax credit for carbon dioxide
				sequestration.
					Sec. 116. Carbon audit of the tax code.
					TITLE
				II—Transportation and domestic fuel security provisions
					Sec. 201. Inclusion of cellulosic biofuel in bonus depreciation
				for biomass ethanol plant property.
					Sec. 202. Credits for biodiesel and renewable
				diesel.
					Sec. 203. Clarification that credits for fuel are designed to
				provide an incentive for United States production.
					Sec. 204. Credit for new qualified plug-in electric drive motor
				vehicles.
					Sec. 205. Extension and modification of alternative motor
				vehicle credit.
					Sec. 206. Exclusion from heavy truck tax for idling reduction
				units and advanced insulation.
					Sec. 207. Extension and modification of alternative fuel
				credit.
					Sec. 208. Alternative fuel vehicle refueling property
				credit.
					Sec. 209. Certain income and gains relating to alcohol fuels
				and mixtures, biodiesel fuels and mixtures, and alternative fuels and mixtures
				treated as qualifying income for publicly traded partnerships.
					Sec. 210. Extension of ethanol production credit.
					Sec. 211. Credit for producers of fossil free
				alcohol.
					Sec. 212. Extension and modification of election to expense
				certain refineries.
					Sec. 213. Extension of suspension of taxable income limit on
				percentage depletion for oil and natural gas produced from marginal
				properties.
					TITLE III—Energy conservation and efficiency
				provisions
					Sec. 301. Qualified energy conservation bonds.
					Sec. 302. Credit for nonbusiness energy property.
					Sec. 303. Energy efficient commercial buildings
				deduction.
					Sec. 304. New energy efficient home credit.
					Sec. 305. Modifications of energy efficient appliance credit
				for appliances produced after 2007.
					Sec. 306. Accelerated recovery period for depreciation of smart
				meters and smart grid systems.
					Sec. 307. Qualified green building and sustainable design
				projects.
					Sec. 308. Special depreciation allowance for certain reuse and
				recycling property.
					TITLE IV—Miscellaneous energy provisions
					Sec. 401. Special rule to implement FERC and State electric
				restructuring policy.
					Sec. 402. Modification of credit for production from advanced
				nuclear power facilities.
					Sec. 403. Income averaging for amounts received in connection
				with the Exxon Valdez litigation.
					TITLE V—Revenue provisions
					Sec. 501. Limitation of deduction for income attributable to
				domestic production of oil, gas, or primary products thereof.
					Sec. 502. Tax on crude oil and natural gas produced from the
				outer Continental Shelf in the Gulf of Mexico.
					Sec. 503. Elimination of the different treatment of foreign oil
				and gas extraction income and foreign oil related income for purposes of the
				foreign tax credit.
					Sec. 504. Broker reporting of customer’s basis in securities
				transactions.
					Sec. 505. Increase and extension of Oil Spill Liability Trust
				Fund tax.
					TITLE VI—Other provisions
					Sec. 601. Secure rural schools and community self-determination
				program.
					Sec. 602. Clarification of uniform definition of
				child.
				
			IEnergy production incentives
			ARenewable energy incentives
				101.Renewable energy credit
					(a)3-year extensionEach of the following provisions of section
			 45(d) is amended by striking January 1, 2009 and inserting
			 January 1, 2012:
						(1)Paragraph
			 (1).
						(2)Clauses (i) and (ii) of paragraph
			 (2)(A).
						(3)Clauses (i)(I) and (ii) of paragraph
			 (3)(A).
						(4)Paragraph (4).
						(5)Paragraph (5).
						(6)Paragraph (6).
						(7)Paragraph (7).
						(8)Paragraph
			 (8).
						(9)Subparagraphs (A) and (B) of paragraph
			 (9).
						(b)Modification of
			 refined coal as a qualified energy resource
						(1)Elimination of
			 increased market value testSection 45(c)(7)(A) (defining refined
			 coal) is amended—
							(A)by striking
			 clause (iv),
							(B)by adding
			 and at the end of clause (ii), and
							(C)by striking
			 , and at the end of clause (iii) and inserting a period.
							(2)Increase in
			 required emission reductionSection 45(c)(7)(B) (defining
			 qualified emission reduction) is amended by inserting at least 40
			 percent of the emissions of after nitrogen oxide
			 and.
						(c)Trash facility clarificationParagraph (7) of section 45(d) is
			 amended—
						(1)by striking facility which
			 burns and inserting facility (other than a facility described in
			 paragraph (6)) which uses, and
						(2)by striking combustion.
						(d)Expansion of biomass facilities
						(1)Open-loop biomass facilitiesParagraph (3) of section 45(d) is amended
			 by redesignating subparagraph (B) as subparagraph (C) and by inserting after
			 subparagraph (A) the following new subparagraph:
							
								(B)Expansion of facilitySuch term shall include a new unit placed
				in service after the date of the enactment of this subparagraph in connection
				with a facility described in subparagraph (A), but only to the extent of the
				increased amount of electricity produced at the facility by reason of such new
				unit.
								.
						(2)Closed-loop biomass
			 facilitiesParagraph (2) of
			 section 45(d) is amended by redesignating subparagraph (B) as subparagraph (C)
			 and inserting after subparagraph (A) the following new subparagraph:
							
								(B)Expansion of facilitySuch term shall include a new unit placed
				in service after the date of the enactment of this subparagraph in connection
				with a facility described in subparagraph (A)(i), but only to the extent of the
				increased amount of electricity produced at the facility by reason of such new
				unit.
								.
						(e)Modification of rules for hydropower
			 productionSubparagraph (C)
			 of section 45(c)(8) is amended to read as follows:
						
							(C)Nonhydroelectric damFor purposes of subparagraph (A), a
				facility is described in this subparagraph if—
								(i)the hydroelectric project installed on the
				nonhydroelectric dam is licensed by the Federal Energy Regulatory Commission
				and meets all other applicable environmental, licensing, and regulatory
				requirements,
								(ii)the nonhydroelectric dam was placed in
				service before the date of the enactment of this paragraph and operated for
				flood control, navigation, or water supply purposes and did not produce
				hydroelectric power on the date of the enactment of this paragraph, and
								(iii)the hydroelectric project is operated so
				that the water surface elevation at any given location and time that would have
				occurred in the absence of the hydroelectric project is maintained, subject to
				any license requirements imposed under applicable law that change the water
				surface elevation for the purpose of improving environmental quality of the
				affected waterway.
								The Secretary, in consultation
				with the Federal Energy Regulatory Commission, shall certify if a hydroelectric
				project licensed at a nonhydroelectric dam meets the criteria in clause (iii).
				Nothing in this section shall affect the standards under which the Federal
				Energy Regulatory Commission issues licenses for and regulates hydropower
				projects under part I of the Federal Power
				Act..
					(f)Effective date
						(1)In generalExcept as otherwise provided in this
			 subsection, the amendments made by this section shall apply to property
			 originally placed in service after December 31, 2008.
						(2)Refined
			 coalThe amendments made by
			 subsection (b) shall apply to coal produced and sold after December 31,
			 2008.
						(3)Trash facility clarificationThe amendments made by subsection (c) shall
			 apply to electricity produced and sold after the date of the enactment of this
			 Act.
						(4)Expansion of biomass
			 facilitiesThe amendments
			 made by subsection (d) shall apply to property placed in service after the date
			 of the enactment of this Act.
						102.Production credit for electricity produced
			 from marine renewables
					(a)In generalParagraph (1) of section 45(c) is amended
			 by striking and at the end of subparagraph (G), by striking the
			 period at the end of subparagraph (H) and inserting , and, and
			 by adding at the end the following new subparagraph:
						
							(I)marine and hydrokinetic renewable
				energy.
							.
					(b)Marine renewablesSubsection (c) of section 45 is amended by
			 adding at the end the following new paragraph:
						
							(10)Marine and hydrokinetic renewable
				energy
								(A)In generalThe term marine and hydrokinetic
				renewable energy means energy derived from—
									(i)waves, tides, and currents in oceans,
				estuaries, and tidal areas,
									(ii)free flowing water in rivers, lakes, and
				streams,
									(iii)free flowing water in an irrigation system,
				canal, or other man-made channel, including projects that utilize nonmechanical
				structures to accelerate the flow of water for electric power production
				purposes, or
									(iv)differentials in ocean temperature (ocean
				thermal energy conversion).
									(B)ExceptionsSuch term shall not include any energy
				which is derived from any source which utilizes a dam, diversionary structure
				(except as provided in subparagraph (A)(iii)), or impoundment for electric
				power production
				purposes.
								.
					(c)Definition of facilitySubsection (d) of section 45 is amended by
			 adding at the end the following new paragraph:
						
							(11)Marine and hydrokinetic renewable energy
				facilitiesIn the case of a
				facility producing electricity from marine and hydrokinetic renewable energy,
				the term qualified facility means any facility owned by the
				taxpayer—
								(A)which has a nameplate capacity rating of at
				least 150 kilowatts, and
								(B)which is originally placed in service on or
				after the date of the enactment of this paragraph and before January 1,
				2012.
								.
					(d)Credit rateSubparagraph (A) of section 45(b)(4) is
			 amended by striking or (9) and inserting (9), or
			 (11).
					(e)Coordination with small irrigation
			 powerParagraph (5) of
			 section 45(d), as amended by section 101, is amended by striking January
			 1, 2012 and inserting the date of the enactment of paragraph
			 (11).
					(f)Effective
			 dateThe amendments made by
			 this section shall apply to electricity produced and sold after the date of the
			 enactment of this Act, in taxable years ending after such date.
					103.Energy credit
					(a)Extension of credit
						(1)Solar energy propertyParagraphs (2)(A)(i)(II) and (3)(A)(ii) of
			 section 48(a) are each amended by striking January 1, 2009 and
			 inserting January 1, 2017.
						(2)Fuel cell propertySubparagraph (E) of section 48(c)(1) is
			 amended by striking December 31, 2008 and inserting
			 December 31, 2016.
						(3)Microturbine propertySubparagraph (E) of section 48(c)(2) is
			 amended by striking December 31, 2008 and inserting
			 December 31, 2016.
						(b)Allowance of energy credit against
			 alternative minimum taxSubparagraph (B) of section 38(c)(4), as
			 amended by the Housing Assistance Tax Act of 2008, is amended by redesignating
			 clauses (v) and (vi) as clauses (vi) and (vii), respectively, and by inserting
			 after clause (iv) the following new clause:
						
							(v)the credit determined under section 46 to
				the extent that such credit is attributable to the energy credit determined
				under section
				48,
							.
					(c)Energy credit for combined heat and power
			 system property
						(1)In generalSection 48(a)(3)(A) is amended by striking
			 or at the end of clause (iii), by inserting or at
			 the end of clause (iv), and by adding at the end the following new
			 clause:
							
								(v)combined heat and power system
				property,
								.
						(2)Combined Heat and Power System
			 PropertySubsection (c) of
			 section 48 is amended—
							(A)by striking
			 Qualified fuel cell
			 property; qualified microturbine property in the
			 heading and inserting Definitions, and
							(B)by adding at the end the following new
			 paragraph:
								
									(3)Combined Heat and Power System
				Property
										(A)Combined heat and power system
				propertyThe term
				combined heat and power system property means property comprising
				a system—
											(i)which uses the same energy source for the
				simultaneous or sequential generation of electrical power, mechanical shaft
				power, or both, in combination with the generation of steam or other forms of
				useful thermal energy (including heating and cooling applications),
											(ii)which produces—
												(I)at least 20 percent of its total useful
				energy in the form of thermal energy which is not used to produce electrical or
				mechanical power (or combination thereof), and
												(II)at least 20 percent of its total useful
				energy in the form of electrical or mechanical power (or combination
				thereof),
												(iii)the energy efficiency percentage of which
				exceeds 60 percent, and
											(iv)which is placed in service before January
				1, 2017.
											(B)Limitation
											(i)In generalIn the case of combined heat and power
				system property with an electrical capacity in excess of the applicable
				capacity placed in service during the taxable year, the credit under subsection
				(a)(1) (determined without regard to this paragraph) for such year shall be
				equal to the amount which bears the same ratio to such credit as the applicable
				capacity bears to the capacity of such property.
											(ii)Applicable capacityFor purposes of clause (i), the term
				applicable capacity means 15 megawatts or a mechanical energy
				capacity of more than 20,000 horsepower or an equivalent combination of
				electrical and mechanical energy capacities.
											(iii)Maximum capacityThe term combined heat and power
				system property shall not include any property comprising a system if
				such system has a capacity in excess of 50 megawatts or a mechanical energy
				capacity in excess of 67,000 horsepower or an equivalent combination of
				electrical and mechanical energy capacities.
											(C)Special rules
											(i)Energy efficiency percentageFor purposes of this paragraph, the energy
				efficiency percentage of a system is the fraction—
												(I)the numerator of which is the total useful
				electrical, thermal, and mechanical power produced by the system at normal
				operating rates, and expected to be consumed in its normal application,
				and
												(II)the denominator of which is the lower
				heating value of the fuel sources for the system.
												(ii)Determinations made on btu
				basisThe energy efficiency
				percentage and the percentages under subparagraph (A)(ii) shall be determined
				on a Btu basis.
											(iii)Input and output property not
				includedThe term
				combined heat and power system property does not include property
				used to transport the energy source to the facility or to distribute energy
				produced by the facility.
											(D)Systems using biomassIf a system is designed to use biomass
				(within the meaning of paragraphs (2) and (3) of section 45(c) without regard
				to the last sentence of paragraph (3)(A)) for at least 90 percent of the energy
				source—
											(i)subparagraph (A)(iii) shall not apply,
				but
											(ii)the amount of credit determined under
				subsection (a) with respect to such system shall not exceed the amount which
				bears the same ratio to such amount of credit (determined without regard to
				this subparagraph) as the energy efficiency percentage of such system bears to
				60
				percent.
											.
							(d)Increase of credit limitation for fuel cell
			 propertySubparagraph (B) of
			 section 48(c)(1) is amended by striking $500 and inserting
			 $1,500.
					(e)Public utility property taken into
			 account
						(1)In generalParagraph (3) of section 48(a) is amended
			 by striking the second sentence thereof.
						(2)Conforming amendments
							(A)Paragraph (1) of section 48(c) is amended
			 by striking subparagraph (D) and redesignating subparagraph (E) as subparagraph
			 (D).
							(B)Paragraph (2) of section 48(c) is amended
			 by striking subparagraph (D) and redesignating subparagraph (E) as subparagraph
			 (D).
							(f)Effective date
						(1)In generalExcept as otherwise provided in this
			 subsection, the amendments made by this section shall take effect on the date
			 of the enactment of this Act.
						(2)Allowance against alternative minimum
			 taxThe amendments made by
			 subsection (b) shall apply to credits determined under section 46 of the
			 Internal Revenue Code of 1986 in taxable years beginning after the date of the
			 enactment of this Act and to carrybacks of such credits.
						(3)Combined heat and power and fuel cell
			 propertyThe amendments made
			 by subsections (c) and (d) shall apply to periods after the date of the
			 enactment of this Act, in taxable years ending after such date, under rules
			 similar to the rules of section 48(m) of the Internal Revenue Code of 1986 (as
			 in effect on the day before the date of the enactment of the Revenue
			 Reconciliation Act of 1990).
						(4) Public utility propertyThe amendments made by subsection (e) shall
			 apply to periods after February 13, 2008, in taxable years ending after such
			 date, under rules similar to the rules of section 48(m) of the Internal Revenue
			 Code of 1986 (as in effect on the day before the date of the enactment of the
			 Revenue Reconciliation Act of 1990).
						104.Credit for residential energy efficient
			 property
					(a)ExtensionSection 25D(g) is amended by striking
			 December 31, 2008 and inserting December 31,
			 2016.
					(b)Maximum credit for solar electric
			 property
						(1)In generalSection 25D(b)(1)(A) is amended by striking
			 $2,000 and inserting $4,000.
						(2)Conforming amendmentSection 25D(e)(4)(A)(i) is amended by
			 striking $6,667 and inserting $13,333.
						(c)Credit for residential wind
			 property
						(1)In generalSection 25D(a) is amended by striking
			 and at the end of paragraph (2), by striking the period at the
			 end of paragraph (3) and inserting , and, and by adding at the
			 end the following new paragraph:
							
								(4)30 percent of the qualified small wind
				energy property expenditures made by the taxpayer during such
				year.
								.
						(2)LimitationSection 25D(b)(1) is amended by striking
			 and at the end of subparagraph (B), by striking the period at
			 the end of subparagraph (C) and inserting , and, and by adding
			 at the end the following new subparagraph:
							
								(D)$500 with respect to each half kilowatt of
				capacity (not to exceed $4,000) of wind turbines for which qualified small wind
				energy property expenditures are
				made.
								.
						(3)Qualified small wind energy property
			 expenditures
							(A)In generalSection 25D(d) is amended by adding at the
			 end the following new paragraph:
								
									(4)Qualified small wind energy property
				expenditureThe term
				qualified small wind energy property expenditure means an
				expenditure for property which uses a wind turbine to generate electricity for
				use in connection with a dwelling unit located in the United States and used as
				a residence by the
				taxpayer.
									.
							(B)No double benefitSection 45(d)(1) is amended by adding at
			 the end the following new sentence: Such term shall not include any
			 facility with respect to which any qualified small wind energy property
			 expenditure (as defined in subsection (d)(4) of section 25D) is taken into
			 account in determining the credit under such section..
							(4)Maximum expenditures in case of joint
			 occupancySection
			 25D(e)(4)(A) is amended by striking and at the end of clause
			 (ii), by striking the period at the end of clause (iii) and inserting ,
			 and, and by adding at the end the following new clause:
							
								(iv)$1,667 in the case of each half kilowatt of
				capacity (not to exceed $13,333) of wind turbines for which qualified small
				wind energy property expenditures are
				made.
								.
						(d)Credit for geothermal heat Pump
			 systems
						(1)In generalSection 25D(a), as amended by subsection
			 (c), is amended by striking and at the end of paragraph (3), by
			 striking the period at the end of paragraph (4) and inserting ,
			 and, and by adding at the end the following new paragraph:
							
								(5)30 percent of the qualified geothermal heat
				pump property expenditures made by the taxpayer during such
				year.
								.
						(2)LimitationSection 25D(b)(1), as amended by subsection
			 (c), is amended by striking and at the end of subparagraph (C),
			 by striking the period at the end of subparagraph (D) and inserting ,
			 and, and by adding at the end the following new subparagraph:
							
								(E)$2,000 with respect to any qualified
				geothermal heat pump property
				expenditures.
								.
						(3)Qualified geothermal heat pump property
			 expenditureSection 25D(d),
			 as amended by subsection (c), is amended by adding at the end the following new
			 paragraph:
							
								(5)Qualified geothermal heat pump property
				expenditure
									(A)In generalThe term qualified geothermal heat
				pump property expenditure means an expenditure for qualified geothermal
				heat pump property installed on or in connection with a dwelling unit located
				in the United States and used as a residence by the taxpayer.
									(B)Qualified geothermal heat pump
				propertyThe term
				qualified geothermal heat pump property means any equipment
				which—
										(i)uses the ground or ground water as a
				thermal energy source to heat the dwelling unit referred to in subparagraph (A)
				or as a thermal energy sink to cool such dwelling unit, and
										(ii)meets the requirements of the Energy Star
				program which are in effect at the time that the expenditure for such equipment
				is
				made.
										.
						(4)Maximum expenditures in case of joint
			 occupancySection
			 25D(e)(4)(A), as amended by subsection (c), is amended by striking
			 and at the end of clause (iii), by striking the period at the
			 end of clause (iv) and inserting , and, and by adding at the end
			 the following new clause:
							
								(v)$6,667 in the case of any qualified
				geothermal heat pump property
				expenditures.
								.
						(e)Credit allowed against alternative minimum
			 tax
						(1)In generalSubsection (c) of section 25D is amended to
			 read as follows:
							
								(c)Limitation based on amount of tax;
				carryforward of unused credit
									(1)Limitation based on amount of
				taxIn the case of a taxable
				year to which section 26(a)(2) does not apply, the credit allowed under
				subsection (a) for the taxable year shall not exceed the excess of—
										(A)the sum of the regular tax liability (as
				defined in section 26(b)) plus the tax imposed by section 55, over
										(B)the sum of the credits allowable under this
				subpart (other than this section) and section 27 for the taxable year.
										(2)Carryforward of unused credit
										(A)Rule for years in which all personal
				credits allowed against regular and alternative minimum taxIn the case of a taxable year to which
				section 26(a)(2) applies, if the credit allowable under subsection (a) exceeds
				the limitation imposed by section 26(a)(2) for such taxable year reduced by the
				sum of the credits allowable under this subpart (other than this section), such
				excess shall be carried to the succeeding taxable year and added to the credit
				allowable under subsection (a) for such succeeding taxable year.
										(B)Rule for other yearsIn the case of a taxable year to which
				section 26(a)(2) does not apply, if the credit allowable under subsection (a)
				exceeds the limitation imposed by paragraph (1) for such taxable year, such
				excess shall be carried to the succeeding taxable year and added to the credit
				allowable under subsection (a) for such succeeding taxable
				year.
										.
						(2)Conforming amendments
							(A)Section 23(b)(4)(B) is amended by inserting
			 and section 25D after this section.
							(B)Section 24(b)(3)(B) is amended by striking
			 and 25B and inserting , 25B, and 25D.
							(C)Section 25B(g)(2) is amended by striking
			 section 23 and inserting sections 23 and
			 25D.
							(D)Section 26(a)(1) is amended by striking
			 and 25B and inserting 25B, and 25D.
							(f)Effective date
						(1)In generalThe amendments made by this section shall
			 apply to taxable years beginning after December 31, 2007.
						(2)Application of EGTRRA sunsetThe amendments made by subparagraphs (A)
			 and (B) of subsection (e)(2) shall be subject to title IX of the Economic
			 Growth and Tax Relief Reconciliation Act of 2001 in the same manner as the
			 provisions of such Act to which such amendments relate.
						105.New clean renewable energy bonds
					(a)In generalSubpart I of part IV of subchapter A of
			 chapter 1 is amended by adding at the end the following new section:
						
							54C.New clean renewable energy bonds
								(a)New clean renewable energy
				bondFor purposes of this
				subpart, the term new clean renewable energy bond means any bond
				issued as part of an issue if—
									(1)100 percent of the available project
				proceeds of such issue are to be used for capital expenditures incurred by
				governmental bodies, public power providers, or cooperative electric companies
				for one or more qualified renewable energy facilities,
									(2)the bond is issued by a qualified issuer,
				and
									(3)the issuer designates such bond for
				purposes of this section.
									(b)Reduced credit amountThe annual credit determined under section
				54A(b) with respect to any new clean renewable energy bond shall be 70 percent
				of the amount so determined without regard to this subsection.
								(c)Limitation on amount of bonds
				designated
									(1)In generalThe maximum aggregate face amount of bonds
				which may be designated under subsection (a) by any issuer shall not exceed the
				limitation amount allocated under this subsection to such issuer.
									(2)National limitation on amount of bonds
				designatedThere is a
				national new clean renewable energy bond limitation of $2,000,000,000 which
				shall be allocated by the Secretary as provided in paragraph (3), except
				that—
										(A)not more than 331/3
				percent thereof may be allocated to qualified projects of public power
				providers,
										(B)not more than 331/3
				percent thereof may be allocated to qualified projects of governmental bodies,
				and
										(C)not more than 331/3
				percent thereof may be allocated to qualified projects of cooperative electric
				companies.
										(3)Method of allocation
										(A)Allocation among public power
				providersAfter the Secretary
				determines the qualified projects of public power providers which are
				appropriate for receiving an allocation of the national new clean renewable
				energy bond limitation, the Secretary shall, to the maximum extent practicable,
				make allocations among such projects in such manner that the amount allocated
				to each such project bears the same ratio to the cost of such project as the
				limitation under paragraph (2)(A) bears to the cost of all such
				projects.
										(B)Allocation among governmental bodies and
				cooperative electric companiesThe Secretary shall make allocations of the
				amount of the national new clean renewable energy bond limitation described in
				paragraphs (2)(B) and (2)(C) among qualified projects of governmental bodies
				and cooperative electric companies, respectively, in such manner as the
				Secretary determines appropriate.
										(d)DefinitionsFor purposes of this section—
									(1)Qualified renewable energy
				facilityThe term
				qualified renewable energy facility means a qualified facility (as
				determined under section 45(d) without regard to paragraphs (8) and (10)
				thereof and to any placed in service date) owned by a public power provider, a
				governmental body, or a cooperative electric company.
									(2)Public power providerThe term public power provider
				means a State utility with a service obligation, as such terms are defined in
				section 217 of the Federal Power Act (as in effect on the date of the enactment
				of this paragraph).
									(3)Governmental bodyThe term governmental body
				means any State or Indian tribal government, or any political subdivision
				thereof.
									(4)Cooperative electric companyThe term cooperative electric
				company means a mutual or cooperative electric company described in
				section 501(c)(12) or section 1381(a)(2)(C).
									(5)Clean renewable energy bond
				lenderThe term clean
				renewable energy bond lender means a lender which is a cooperative which
				is owned by, or has outstanding loans to, 100 or more cooperative electric
				companies and is in existence on February 1, 2002, and shall include any
				affiliated entity which is controlled by such lender.
									(6)Qualified issuerThe term qualified issuer
				means a public power provider, a cooperative electric company, a governmental
				body, a clean renewable energy bond lender, or a not-for-profit electric
				utility which has received a loan or loan guarantee under the Rural
				Electrification
				Act.
									.
					(b)Conforming amendments
						(1)Paragraph (1) of section 54A(d) is amended
			 to read as follows:
							
								(1)Qualified tax credit bondThe term qualified tax credit
				bond means—
									(A)a qualified forestry conservation bond,
				or
									(B)a new clean renewable energy bond,
									which is part of an issue that meets
				requirements of paragraphs (2), (3), (4), (5), and
				(6)..
						(2)Subparagraph (C) of section 54A(d)(2) is
			 amended to read as follows:
							
								(C)Qualified purposeFor purposes of this paragraph, the term
				qualified purpose means—
									(i)in the case of a qualified forestry
				conservation bond, a purpose specified in section 54B(e), and
									(ii)in the case of a new clean renewable energy
				bond, a purpose specified in section
				54C(a)(1).
									.
						(3)The table of sections for subpart I of part
			 IV of subchapter A of chapter 1 is amended by adding at the end the following
			 new item:
							
								
									Sec. 54C. Qualified
				clean renewable energy
				bonds.
								
								.
						(c)Extension for
			 clean renewable energy bondsSubsection (m) of section 54 is
			 amended by striking December 31, 2008 and inserting
			 December 31, 2009.
					(d)Effective
			 dateThe amendments made by
			 this section shall apply to obligations issued after the date of the enactment
			 of this Act.
					106.Energy credit
			 for small wind property
					(a)In
			 generalSection 48(a)(3)(A), as amended by subsection (c), is
			 amended by striking or at the end of clause (iv), by adding
			 or at the end of clause (v), and by inserting after clause (v)
			 the following new clause:
						
							(vi)qualified small
				wind energy
				property,
							.
					(b)30 percent
			 creditSection 48(a)(2)(A)(i) is amended by striking
			 and at the end of subclause (II) and by inserting after
			 subclause (III) the following new subclause:
						
							(IV)qualified small
				wind energy property,
				and
							.
					(c)Qualified small
			 wind energy propertySection 48(c) is amended by adding at the
			 end the following new paragraph:
						
							(4)Qualified small
				wind energy property
								(A)In
				generalThe term qualified small wind energy
				property means property which uses a qualifying small wind turbine to
				generate electricity.
								(B)LimitationIn
				the case of qualified small wind energy property placed in service during the
				taxable year, the credit otherwise determined under subsection (a)(1) for such
				year with respect to such property shall not exceed $4,000 with respect to any
				taxpayer.
								(C)Qualifying
				small wind turbineThe term qualifying small wind
				turbine means a wind turbine which—
									(i)has a nameplate
				capacity of not more than 100 kilowatts, and
									(ii)meets the
				performance standards of the American Wind Energy Association.
									(D)TerminationThe
				term qualified small wind energy property shall not include any
				property for any period after December 31,
				2016.
								.
					(d)Conforming
			 amendmentSection 48(a)(1) is amended by striking
			 paragraphs (1)(B) and (2)(B) and inserting paragraphs
			 (1)(B), (2)(B), (3)(B), and (4)(B).
					(e)Effective
			 dateThe amendments made by this section shall apply to periods
			 after the date of the enactment of this Act, in taxable years ending after such
			 date, under rules similar to the rules of section 48(m) of the Internal Revenue
			 Code of 1986 (as in effect on the day before the date of the enactment of the
			 Revenue Reconciliation Act of 1990).
					107.Energy credit for
			 geothermal heat pump systems
					(a)In
			 generalSubparagraph (A) of
			 section 48(a)(3),
			 as amended by this Act, is amended by striking
			 or at the end of clause (v), by inserting or at
			 the end of clause (vi), and by adding at the end the following new
			 clause:
						
							(vii)equipment which
				uses the ground or ground water as a thermal energy source to heat a structure
				or as a thermal energy sink to cool a structure, but only with respect to
				periods ending before January 1,
				2017,
							.
					(b)Effective
			 dateThe amendments made by this section shall apply to periods
			 after the date of the enactment of this Act, in taxable years ending after such
			 date, under rules similar to the rules of section 48(m) of the Internal Revenue
			 Code of 1986 (as in effect on the day before the date of the enactment of the
			 Revenue Reconciliation Act of 1990).
					BCarbon mitigation and coal
			 provisions
				111.Expansion and modification of advanced coal
			 project investment credit
					(a)Modification of credit amountSection 48A(a) is amended by striking
			 and at the end of paragraph (1), by striking the period at the
			 end of paragraph (2) and inserting , and, and by adding at the
			 end the following new paragraph:
						
							(3)30 percent of the qualified investment for
				such taxable year in the case of projects described in clause (iii) of
				subsection
				(d)(3)(B).
							.
					(b)Expansion of aggregate
			 creditsSection 48A(d)(3)(A)
			 is amended by striking $1,300,000,000 and inserting
			 $3,300,000,000.
					(c)Authorization of Additional
			 Projects
						(1)In generalSubparagraph (B) of section 48A(d)(3) is
			 amended to read as follows:
							
								(B)Particular projectsOf the dollar amount in subparagraph (A),
				the Secretary is authorized to certify—
									(i)$800,000,000 for integrated gasification
				combined cycle projects the application for which is submitted during the
				period described in paragraph (2)(A)(i),
									(ii)$500,000,000 for projects which use other
				advanced coal-based generation technologies the application for which is
				submitted during the period described in paragraph (2)(A)(i), and
									(iii)$2,000,000,000 for advanced coal-based
				generation technology projects the application for which is submitted during
				the period described in paragraph
				(2)(A)(ii).
									.
						(2)Application period for additional
			 projectsSubparagraph (A) of
			 section 48A(d)(2) is amended to read as follows:
							
								(A)Application periodEach applicant for certification under this
				paragraph shall submit an application meeting the requirements of subparagraph
				(B). An applicant may only submit an application—
									(i)for an allocation from the dollar amount
				specified in clause (i) or (ii) of paragraph (3)(B) during the 3-year period
				beginning on the date the Secretary establishes the program under paragraph
				(1), and
									(ii)for an allocation from the dollar amount
				specified in paragraph (3)(B)(iii) during the 3-year period beginning at the
				earlier of the termination of the period described in clause (i) or the date
				prescribed by the
				Secretary.
									.
						(3)Capture and sequestration of carbon dioxide
			 emissions requirement
							(A)In generalSection 48A(e)(1) is amended by striking
			 and at the end of subparagraph (E), by striking the period at
			 the end of subparagraph (F) and inserting ; and, and by adding
			 at the end the following new subparagraph:
								
									(G)in the case of any project the application
				for which is submitted during the period described in subsection (d)(2)(A)(ii),
				the project includes equipment which separates and sequesters at least 65
				percent (70 percent in the case of an application for reallocated credits under
				subsection (d)(4)) of such project's total carbon dioxide
				emissions.
									.
							(B)Highest priority for projects which
			 sequester carbon dioxide emissionsSection 48A(e)(3) is amended by striking
			 and at the end of subparagraph (A)(iii), by striking the period
			 at the end of subparagraph (B)(iii) and inserting , and, and by
			 adding at the end the following new subparagraph:
								
									(C)give highest priority to projects with the
				greatest separation and sequestration percentage of total carbon dioxide
				emissions.
									.
							(C)Recapture of credit for failure to
			 sequesterSection 48A is
			 amended by adding at the end the following new subsection:
								
									(i)Recapture of credit for failure To
				sequesterThe Secretary shall
				provide for recapturing the benefit of any credit allowable under subsection
				(a) with respect to any project which fails to attain or maintain the
				separation and sequestration requirements of subsection
				(e)(1)(G).
									.
							(4)Additional priority for research
			 partnershipsSection
			 48A(e)(3)(B), as amended by paragraph (3)(B), is amended—
							(A)by striking and at the end
			 of clause (ii),
							(B)by redesignating clause (iii) as clause
			 (iv), and
							(C)by inserting after clause (ii) the
			 following new clause:
								
									(iii)applicant participants who have a research
				partnership with an eligible educational institution (as defined in section
				529(e)(5)),
				and
									.
							(5)Clerical amendmentSection 48A(e)(3) is amended by striking
			 integrated gasification
			 combined cycle in the heading and inserting
			 certain.
						(d)Disclosure of allocationsSection 48A(d) is amended by adding at the
			 end the following new paragraph:
						
							(5)Disclosure of allocationsThe Secretary shall, upon making a
				certification under this subsection or section 48B(d), publicly disclose the
				identity of the applicant and the amount of the credit certified with respect
				to such
				applicant.
							.
					(e)Effective dates
						(1)In generalExcept as otherwise provided in this
			 subsection, the amendments made by this section shall apply to credits the
			 application for which is submitted during the period described in section
			 48A(d)(2)(A)(ii) of the Internal Revenue Code of 1986 and which are allocated
			 or reallocated after the date of the enactment of this Act.
						(2)Disclosure of allocationsThe amendment made by subsection (d) shall
			 apply to certifications made after the date of the enactment of this
			 Act.
						(3)Clerical amendmentThe amendment made by subsection (c)(5)
			 shall take effect as if included in the amendment made by section 1307(b) of
			 the Energy Tax Incentives Act of 2005.
						112.Expansion and modification of coal
			 gasification investment credit
					(a)Modification of credit amountSection 48B(a) is amended by inserting
			 (30 percent in the case of credits allocated under subsection
			 (d)(1)(B)) after 20 percent.
					(b)Expansion of aggregate
			 creditsSection 48B(d)(1) is
			 amended by striking shall not exceed $350,000,000 and all that
			 follows and inserting
						
							shall not
			 exceed—(A)$350,000,000, plus
							(B)$500,000,000 for qualifying gasification
				projects that include equipment which separates and sequesters at least 75
				percent of such project’s total carbon dioxide
				emissions.
							.
					(c)Recapture of credit for failure To
			 sequesterSection 48B is
			 amended by adding at the end the following new subsection:
						
							(f)Recapture of credit for failure To
				sequesterThe Secretary shall
				provide for recapturing the benefit of any credit allowable under subsection
				(a) with respect to any project which fails to attain or maintain the
				separation and sequestration requirements for such project under subsection
				(d)(1).
							.
					(d)Selection prioritiesSection 48B(d) is amended by adding at the
			 end the following new paragraph:
						
							(4)Selection prioritiesIn determining which qualifying
				gasification projects to certify under this section, the Secretary
				shall—
								(A)give highest priority to projects with the
				greatest separation and sequestration percentage of total carbon dioxide
				emissions, and
								(B)give high priority to applicant
				participants who have a research partnership with an eligible educational
				institution (as defined in section
				529(e)(5)).
								.
					(e)Effective
			 dateThe amendments made by
			 this section shall apply to credits described in section 48B(d)(1)(B) of the
			 Internal Revenue Code of 1986 which are allocated or reallocated after the date
			 of the enactment of this Act.
					113.Temporary increase in coal excise tax;
			 funding of Black Lung Disability Trust Fund
					(a)Extension of temporary
			 increaseParagraph (2) of
			 section 4121(e) is amended—
						(1)by striking January 1, 2014
			 in subparagraph (A) and inserting December 31, 2018, and
						(2)by striking January 1 after
			 1981 in subparagraph (B) and inserting December 31 after
			 2007.
						(b)Restructuring
			 of Trust Fund debt
						(1)DefinitionsFor
			 purposes of this subsection—
							(A)Market value of
			 the outstanding repayable advances, plus accrued interestThe term market value of the
			 outstanding repayable advances, plus accrued interest means the present
			 value (determined by the Secretary of the Treasury as of the refinancing date
			 and using the Treasury rate as the discount rate) of the stream of principal
			 and interest payments derived assuming that each repayable advance that is
			 outstanding on the refinancing date is due on the 30th anniversary of the end
			 of the fiscal year in which the advance was made to the Trust Fund, and that
			 all such principal and interest payments are made on September 30 of the
			 applicable fiscal year.
							(B)Refinancing
			 dateThe term
			 refinancing date means the date occurring 2 days after the
			 enactment of this Act.
							(C)Repayable
			 advanceThe term
			 repayable advance means an amount that has been appropriated to
			 the Trust Fund in order to make benefit payments and other expenditures that
			 are authorized under section 9501 of the Internal Revenue Code of 1986 and are
			 required to be repaid when the Secretary of the Treasury determines that monies
			 are available in the Trust Fund for such purpose.
							(D)Treasury
			 rateThe term Treasury
			 rate means a rate determined by the Secretary of the Treasury, taking
			 into consideration current market yields on outstanding marketable obligations
			 of the United States of comparable maturities.
							(E)Treasury 1-year
			 rateThe term Treasury
			 1-year rate means a rate determined by the Secretary of the Treasury,
			 taking into consideration current market yields on outstanding marketable
			 obligations of the United States with remaining periods to maturity of
			 approximately 1 year, to have been in effect as of the close of business 1
			 business day prior to the date on which the Trust Fund issues obligations to
			 the Secretary of the Treasury under paragraph (2)(B).
							(2)Refinancing of
			 outstanding principal of repayable advances and unpaid interest on such
			 advances
							(A)Transfer to
			 general fundOn the refinancing date, the Trust Fund shall repay
			 the market value of the outstanding repayable advances, plus accrued interest,
			 by transferring into the general fund of the Treasury the following
			 sums:
								(i)The
			 proceeds from obligations that the Trust Fund shall issue to the Secretary of
			 the Treasury in such amounts as the Secretaries of Labor and the Treasury shall
			 determine and bearing interest at the Treasury rate, and that shall be in such
			 forms and denominations and be subject to such other terms and conditions,
			 including maturity, as the Secretary of the Treasury shall prescribe.
								(ii)All, or that
			 portion, of the appropriation made to the Trust Fund pursuant to paragraph (3)
			 that is needed to cover the difference defined in that paragraph.
								(B)Repayment of
			 obligationsIn the event that the Trust Fund is unable to repay
			 the obligations that it has issued to the Secretary of the Treasury under
			 subparagraph (A)(i) and this subparagraph, or is unable to make benefit
			 payments and other authorized expenditures, the Trust Fund shall issue
			 obligations to the Secretary of the Treasury in such amounts as may be
			 necessary to make such repayments, payments, and expenditures, with a maturity
			 of 1 year, and bearing interest at the Treasury 1-year rate. These obligations
			 shall be in such forms and denominations and be subject to such other terms and
			 conditions as the Secretary of the Treasury shall prescribe.
							(C)Authority to
			 issue obligationsThe Trust Fund is authorized to issue
			 obligations to the Secretary of the Treasury under subparagraphs (A)(i) and
			 (B). The Secretary of the Treasury is authorized to purchase such obligations
			 of the Trust Fund. For the purposes of making such purchases, the Secretary of
			 the Treasury may use as a public debt transaction the proceeds from the sale of
			 any securities issued under chapter 31 of title 31, United States Code, and the
			 purposes for which securities may be issued under such chapter are extended to
			 include any purchase of such Trust Fund obligations under this
			 subparagraph.
							(3)One-time
			 appropriationThere is hereby
			 appropriated to the Trust Fund an amount sufficient to pay to the general fund
			 of the Treasury the difference between—
							(A)the market value
			 of the outstanding repayable advances, plus accrued interest; and
							(B)the proceeds from
			 the obligations issued by the Trust Fund to the Secretary of the Treasury under
			 paragraph (2)(A)(i).
							(4)Prepayment of
			 Trust Fund obligationsThe
			 Trust Fund is authorized to repay any obligation issued to the Secretary of the
			 Treasury under subparagraphs (A)(i) and (B) of paragraph (2) prior to its
			 maturity date by paying a prepayment price that would, if the obligation being
			 prepaid (including all unpaid interest accrued thereon through the date of
			 prepayment) were purchased by a third party and held to the maturity date of
			 such obligation, produce a yield to the third-party purchaser for the period
			 from the date of purchase to the maturity date of such obligation substantially
			 equal to the Treasury yield on outstanding marketable obligations of the United
			 States having a comparable maturity to this period.
						114.Special rules for refund of the coal excise
			 tax to certain coal producers and exporters
					(a)Refund
						(1)Coal producers
							(A)In generalNotwithstanding subsections (a)(1) and (c)
			 of section 6416 and section 6511 of the Internal Revenue Code of 1986,
			 if—
								(i)a coal producer establishes that such coal
			 producer, or a party related to such coal producer, exported coal produced by
			 such coal producer to a foreign country or shipped coal produced by such coal
			 producer to a possession of the United States, or caused such coal to be
			 exported or shipped, the export or shipment of which was other than through an
			 exporter who meets the requirements of paragraph (2),
								(ii)such coal producer filed an excise tax
			 return on or after October 1, 1990, and on or before the date of the enactment
			 of this Act, and
								(iii)such coal producer files a claim for refund
			 with the Secretary not later than the close of the 30-day period beginning on
			 the date of the enactment of this Act,
								then the Secretary shall pay to
			 such coal producer an amount equal to the tax paid under section 4121 of such
			 Code on such coal exported or shipped by the coal producer or a party related
			 to such coal producer, or caused by the coal producer or a party related to
			 such coal producer to be exported or shipped.(B)Special rules for certain
			 taxpayersFor purposes of
			 this section—
								(i)In generalIf a coal producer or a party related to a
			 coal producer has received a judgment described in clause (iii), such coal
			 producer shall be deemed to have established the export of coal to a foreign
			 country or shipment of coal to a possession of the United States under
			 subparagraph (A)(i).
								(ii)Amount of paymentIf a taxpayer described in clause (i) is
			 entitled to a payment under subparagraph (A), the amount of such payment shall
			 be reduced by any amount paid pursuant to the judgment described in clause
			 (iii).
								(iii)Judgment describedA judgment is described in this
			 subparagraph if such judgment—
									(I)is made by a court of competent
			 jurisdiction within the United States,
									(II)relates to the constitutionality of any tax
			 paid on exported coal under section 4121 of the Internal Revenue Code of 1986,
			 and
									(III)is in favor of the coal producer or the
			 party related to the coal producer.
									(2)ExportersNotwithstanding subsections (a)(1) and (c)
			 of section 6416 and section 6511 of the Internal Revenue Code of 1986, and a
			 judgment described in paragraph (1)(B)(iii) of this subsection, if—
							(A)an exporter establishes that such exporter
			 exported coal to a foreign country or shipped coal to a possession of the
			 United States, or caused such coal to be so exported or shipped,
							(B)such exporter filed a tax return on or
			 after October 1, 1990, and on or before the date of the enactment of this Act,
			 and
							(C)such exporter files a claim for refund with
			 the Secretary not later than the close of the 30-day period beginning on the
			 date of the enactment of this Act,
							then the Secretary shall pay to such
			 exporter an amount equal to $0.825 per ton of such coal exported by the
			 exporter or caused to be exported or shipped, or caused to be exported or
			 shipped, by the exporter.(b)LimitationsSubsection (a) shall not apply with respect
			 to exported coal if a settlement with the Federal Government has been made with
			 and accepted by, the coal producer, a party related to such coal producer, or
			 the exporter, of such coal, as of the date that the claim is filed under this
			 section with respect to such exported coal. For purposes of this subsection,
			 the term settlement with the Federal Government shall not include
			 any settlement or stipulation entered into as of the date of the enactment of
			 this Act, the terms of which contemplate a judgment concerning which any party
			 has reserved the right to file an appeal, or has filed an appeal.
					(c)Subsequent refund prohibitedNo refund shall be made under this section
			 to the extent that a credit or refund of such tax on such exported or shipped
			 coal has been paid to any person.
					(d)DefinitionsFor purposes of this section—
						(1)Coal producerThe term coal producer means
			 the person in whom is vested ownership of the coal immediately after the coal
			 is severed from the ground, without regard to the existence of any contractual
			 arrangement for the sale or other disposition of the coal or the payment of any
			 royalties between the producer and third parties. The term includes any person
			 who extracts coal from coal waste refuse piles or from the silt waste product
			 which results from the wet washing (or similar processing) of coal.
						(2)ExporterThe term exporter means a
			 person, other than a coal producer, who does not have a contract, fee
			 arrangement, or any other agreement with a producer or seller of such coal to
			 export or ship such coal to a third party on behalf of the producer or seller
			 of such coal and—
							(A)is indicated in the shipper’s export
			 declaration or other documentation as the exporter of record, or
							(B)actually exported such coal to a foreign
			 country or shipped such coal to a possession of the United States, or caused
			 such coal to be so exported or shipped.
							(3)Related partyThe term a party related to such coal
			 producer means a person who—
							(A)is related to such coal producer through
			 any degree of common management, stock ownership, or voting control,
							(B)is related (within the meaning of section
			 144(a)(3) of the Internal Revenue Code of 1986) to such coal producer,
			 or
							(C)has a contract, fee arrangement, or any
			 other agreement with such coal producer to sell such coal to a third party on
			 behalf of such coal producer.
							(4)SecretaryThe term Secretary means the
			 Secretary of Treasury or the Secretary's designee.
						(e)Timing of refundWith respect to any claim for refund filed
			 pursuant to this section, the Secretary shall determine whether the
			 requirements of this section are met not later than 180 days after such claim
			 is filed. If the Secretary determines that the requirements of this section are
			 met, the claim for refund shall be paid not later than 180 days after the
			 Secretary makes such determination.
					(f)InterestAny refund paid pursuant to this section
			 shall be paid by the Secretary with interest from the date of overpayment
			 determined by using the overpayment rate and method under section 6621 of the
			 Internal Revenue Code of 1986.
					(g)Denial of double benefitThe payment under subsection (a) with
			 respect to any coal shall not exceed—
						(1)in the case of a payment to a coal
			 producer, the amount of tax paid under section 4121 of the Internal Revenue
			 Code of 1986 with respect to such coal by such coal producer or a party related
			 to such coal producer, and
						(2)in the case of a payment to an exporter, an
			 amount equal to $0.825 per ton with respect to such coal exported by the
			 exporter or caused to be exported by the exporter.
						(h)Application of sectionThis section applies only to claims on coal
			 exported or shipped on or after October 1, 1990, through the date of the
			 enactment of this Act.
					(i)Standing not conferred
						(1)ExportersWith respect to exporters, this section
			 shall not confer standing upon an exporter to commence, or intervene in, any
			 judicial or administrative proceeding concerning a claim for refund by a coal
			 producer of any Federal or State tax, fee, or royalty paid by the coal
			 producer.
						(2)Coal
			 producersWith respect to
			 coal producers, this section shall not confer standing upon a coal producer to
			 commence, or intervene in, any judicial or administrative proceeding concerning
			 a claim for refund by an exporter of any Federal or State tax, fee, or royalty
			 paid by the producer and alleged to have been passed on to an exporter.
						115.Tax credit for
			 carbon dioxide sequestration
					(a)In
			 generalSubpart D of part IV of subchapter A of chapter 1
			 (relating to business credits) is amended by adding at the end the following
			 new section:
						
							45Q.Credit for
				carbon dioxide sequestration
								(a)General
				ruleFor purposes of section
				38, the carbon dioxide sequestration credit for any taxable year is an amount
				equal to the sum of—
									(1)$20 per metric ton
				of qualified carbon dioxide which is—
										(A)captured by the
				taxpayer at a qualified facility, and
										(B)disposed of by
				the taxpayer in secure geological storage, and
										(2)$10 per metric
				ton of qualified carbon dioxide which is—
										(A)captured by the
				taxpayer at a qualified facility, and
										(B)used by the
				taxpayer as a tertiary injectant in a qualified enhanced oil or natural gas
				recovery project.
										(b)Qualified carbon
				dioxideFor purposes of this section—
									(1)In
				generalThe term qualified carbon dioxide means
				carbon dioxide captured from an industrial source which—
										(A)would otherwise be
				released into the atmosphere as industrial emission of greenhouse gas,
				and
										(B)is measured at the
				source of capture and verified at the point of disposal or injection.
										(2)Recycled carbon
				dioxideThe term qualified carbon dioxide includes
				the initial deposit of captured carbon dioxide used as a tertiary injectant.
				Such term does not include carbon dioxide that is re-captured, recycled, and
				re-injected as part of the enhanced oil and natural gas recovery
				process.
									(c)Qualified
				facilityFor purposes of this section, the term qualified
				facility means any industrial facility—
									(1)which is owned by
				the taxpayer,
									(2)at which carbon
				capture equipment is placed in service, and
									(3)which captures
				not less than 500,000 metric tons of carbon dioxide during the taxable
				year.
									(d)Special rules
				and other definitionsFor purposes of this section—
									(1)Only carbon
				dioxide captured and disposed of or used within the United States taken into
				accountThe credit under this section shall apply only with
				respect to qualified carbon dioxide the capture and disposal or use of which is
				within—
										(A)the United States
				(within the meaning of section 638(1)), or
										(B)a possession of
				the United States (within the meaning of section 638(2)).
										(2)Secure
				geological storageThe Secretary, in consultation with the
				Administrator of the Environmental Protection Agency, shall establish
				regulations for determining adequate security measures for the geological
				storage of carbon dioxide under subsection (a)(1)(B) such that the carbon
				dioxide does not escape into the atmosphere. Such term shall include storage at
				deep saline formations and unminable coal seems under such conditions as the
				Secretary may determine under such regulations.
									(3)Tertiary
				injectantThe term tertiary injectant has the same
				meaning as when used within section 193(b)(1).
									(4)Qualified
				enhanced oil or natural gas recovery projectThe term
				qualified enhanced oil or natural gas recovery project has the
				meaning given the term qualified enhanced oil recovery project by
				section 43(c)(2), by substituting crude oil or natural gas for
				crude oil in subparagraph (A)(i) thereof.
									(5)Credit
				attributable to taxpayerAny credit under this section shall be
				attributable to the person that captures and physically or contractually
				ensures the disposal of or the use as a tertiary injectant of the qualified
				carbon dioxide, except to the extent provided in regulations prescribed by the
				Secretary.
									(6)RecaptureThe
				Secretary shall, by regulations, provide for recapturing the benefit of any
				credit allowable under subsection (a) with respect to any qualified carbon
				dioxide which ceases to be captured, disposed of, or used as a tertiary
				injectant in a manner consistent with the requirements of this section.
									(7)Inflation
				adjustmentIn the case of any
				taxable year beginning in a calendar year after 2009, there shall be
				substituted for each dollar amount contained in subsection (a) an amount equal
				to the product of—
										(A)such dollar amount, multiplied by
										(B)the inflation
				adjustment factor for such calendar year determined under section 43(b)(3)(B)
				for such calendar year, determined by substituting 2008 for
				1990.
										(e)Application of
				sectionThe credit under this section shall apply with respect to
				qualified carbon dioxide before the end of the calendar year in which the
				Secretary, in consultation with the Administrator of the Environmental
				Protection Agency, certifies that 75,000,000 metric tons of qualified carbon
				dioxide have been captured and disposed of or used as a tertiary
				injectant.
								.
					(b)Conforming
			 amendmentSection 38(b) (relating to general business credit) is
			 amended by striking plus at the end of paragraph (32), by
			 striking the period at the end of paragraph (33) and inserting ,
			 plus, and by adding at the end of following new paragraph:
						
							(34)the carbon dioxide sequestration credit
				determined under section
				45Q(a).
							.
					(c)Clerical
			 amendmentThe table of sections for subpart B of part IV of
			 subchapter A of chapter 1 (relating to other credits) is amended by adding at
			 the end the following new section:
						
							
								Sec. 45Q. Credit for carbon dioxide
				sequestration.
							
							.
					(d)Effective
			 dateThe amendments made by this section shall apply to carbon
			 dioxide captured after the date of the enactment of this Act.
					116.Carbon audit of the tax code
					(a)StudyThe Secretary of the Treasury shall enter
			 into an agreement with the National Academy of Sciences to undertake a
			 comprehensive review of the Internal Revenue Code of 1986 to identify the types
			 of and specific tax provisions that have the largest effects on carbon and
			 other greenhouse gas emissions and to estimate the magnitude of those
			 effects.
					(b)ReportNot later than 2 years after the date of
			 enactment of this Act, the National Academy of Sciences shall submit to
			 Congress a report containing the results of study authorized under this
			 section.
					(c)Authorization of
			 appropriationsThere is
			 authorized to be appropriated to carry out this section $1,500,000 for the
			 period of fiscal years 2009 and 2010.
					IITransportation and domestic fuel security
			 provisions
			201.Inclusion of cellulosic biofuel in bonus
			 depreciation for biomass ethanol plant property
				(a)In generalParagraph (3) of section 168(l) is amended
			 to read as follows:
					
						(3)Cellulosic biofuelThe term cellulosic biofuel
				means any liquid fuel which is produced from any lignocellulosic or
				hemicellulosic matter that is available on a renewable or recurring
				basis.
						.
				(b)Conforming amendmentsSubsection (l) of section 168 is
			 amended—
					(1)by striking cellulosic biomass
			 ethanol each place it appears and inserting cellulosic
			 biofuel,
					(2)by striking cellulosic biomass
			 ethanol in the heading of such subsection and
			 inserting cellulosic
			 biofuel, and
					(3)by striking cellulosic biomass
			 ethanol in the heading of paragraph (2) thereof and
			 inserting cellulosic
			 biofuel.
					(c)Effective
			 dateThe amendments made by
			 this section shall apply to property placed in service after the date of the
			 enactment of this Act, in taxable years ending after such date.
				202.Credits for biodiesel and renewable
			 diesel
				(a)In generalSections 40A(g), 6426(c)(6), and
			 6427(e)(5)(B) are each amended by striking December 31, 2008 and
			 inserting December 31, 2011.
				(b)Increase in rate of credit
					(1)Income tax creditParagraphs (1)(A) and (2)(A) of section
			 40A(b) are each amended by striking 50 cents and inserting
			 $1.00.
					(2)Excise tax creditParagraph (2) of section 6426(c) is amended
			 to read as follows:
						
							(2)Applicable amountFor purposes of this subsection, the
				applicable amount is
				$1.00.
							.
					(3)Conforming amendments
						(A)Subsection (b) of section 40A is amended by
			 striking paragraph (3) and by redesignating paragraphs (4) and (5) as
			 paragraphs (3) and (4), respectively.
						(B)Paragraph (2) of section 40A(f) is amended
			 to read as follows:
							
								(2)ExceptionSubsection (b)(4) shall not apply with
				respect to renewable
				diesel.
								.
						(C)Paragraphs (2) and (3) of section 40A(e)
			 are each amended by striking subsection (b)(5)(C) and inserting
			 subsection (b)(4)(C).
						(D)Clause (ii) of section 40A(d)(3)(C) is
			 amended by striking subsection (b)(5)(B) and inserting
			 subsection (b)(4)(B).
						(c)Uniform treatment of diesel produced from
			 biomassParagraph (3) of
			 section 40A(f) is amended—
					(1)by striking diesel fuel and
			 inserting liquid fuel,
					(2)by striking using a thermal
			 depolymerization process, and
					(3)by striking or D396 in
			 subparagraph (B) and inserting , D396, or other equivalent standard
			 approved by the Secretary.
					(d)Eligibility of
			 certain aviation fuelSubsection (f) of section 40A (relating to
			 renewable diesel) is amended by adding at the end the following new
			 paragraph:
					
						(4)Certain
				aviation fuel
							(A)In
				generalExcept as provided in the last sentence of paragraph (3),
				the term renewable diesel shall include fuel derived from
				biomass which meets the requirements of a Department of Defense specification
				for military jet fuel or an American Society of Testing and Materials
				specification for aviation turbine fuel.
							(B)Application of
				mixture creditsIn the case of fuel which is treated as renewable
				diesel solely by reason of subparagraph (A), subsection (b)(1) and section
				6426(c) shall be applied with respect to such fuel by treating kerosene as
				though it were diesel
				fuel.
							.
				(e)Modification of
			 credit for renewable dieselSection 40A(f) (relating to renewable
			 diesel), as amended by subsection (d), is amended by adding at the end the
			 following new paragraph:
					
						(5)Special rule
				for co-processed renewable dieselIn the case of a taxpayer which
				produces renewable diesel through the co-processing of biomass and petroleum at
				any facility, this subsection shall not apply to so much of the renewable
				diesel produced at such facility and sold or used during the taxable year in a
				qualified biodiesel mixture as exceeds 60,000,000
				gallons.
						.
				(f)Effective date
					(1)In generalExcept as otherwise provided in this
			 subsection, the amendments made by this section shall apply to fuel produced,
			 and sold or used, after December 31, 2008.
					(2)Coproduction of renewable diesel with
			 petroleum feedstockThe
			 amendments made by subsection (e) shall apply to fuel produced, and sold or
			 used, after the date of the enactment of this Act.
					203.Clarification that credits for fuel are
			 designed to provide an incentive for United States production
				(a)Alcohol fuels creditSubsection (d) of section 40 is amended by
			 adding at the end the following new paragraph:
					
						(7)Limitation to alcohol with connection to
				the United StatesNo credit
				shall be determined under this section with respect to any alcohol which is
				produced outside the United States for use as a fuel outside the United States.
				For purposes of this paragraph, the term United States includes
				any possession of the United
				States.
						.
				(b)Biodiesel fuels creditSubsection (d) of section 40A is amended by
			 adding at the end the following new paragraph:
					
						(5)Limitation to biodiesel with connection to
				the United StatesNo credit
				shall be determined under this section with respect to any biodiesel which is
				produced outside the United States for use as a fuel outside the United States.
				For purposes of this paragraph, the term United States includes
				any possession of the United
				States.
						.
				(c)Excise tax credit
					(1)In generalSection 6426 is amended by adding at the
			 end the following new subsection:
						
							(i)Limitation to fuels with connection to the
				United States
								(1)AlcoholNo credit shall be determined under this
				section with respect to any alcohol which is produced outside the United States
				for use as a fuel outside the United States.
								(2)Biodiesel and alternative
				fuelsNo credit shall be
				determined under this section with respect to any biodiesel or alternative fuel
				which is produced outside the United States for use as a fuel outside the
				United States.
								For purposes of this subsection, the
				term United States includes any possession of the United
				States..
					(2)Conforming amendmentSubsection (e) of section 6427 is amended
			 by redesignating paragraph (5) as paragraph (6) and by inserting after
			 paragraph (4) the following new paragraph:
						
							(5)Limitation to fuels with connection to the
				United StatesNo amount shall
				be payable under paragraph (1) or (2) with respect to any mixture or
				alternative fuel if credit is not allowed with respect to such mixture or
				alternative fuel by reason of section
				6426(i).
							.
					(d)Effective
			 dateThe amendments made by
			 this section shall apply to claims for credit or payment made on or after May
			 15, 2008.
				204.Credit for new
			 qualified plug-in electric drive motor vehicles
				(a)Plug-In
			 electric drive motor vehicle creditSubpart B of part IV of
			 subchapter A of chapter 1 (relating to other credits) is amended by adding at
			 the end the following new section:
					
						30D.New qualified
				plug-in electric drive motor vehicles
							(a)Allowance of
				credit
								(1)In
				generalThere shall be allowed as a credit against the tax
				imposed by this chapter for the taxable year an amount equal to the applicable
				amount with respect to each new qualified plug-in electric drive motor vehicle
				placed in service by the taxpayer during the taxable year.
								(2)Applicable
				amountFor purposes of paragraph (1), the applicable amount is
				sum of—
									(A)$2,500,
				plus
									(B)$400 for each
				kilowatt hour of traction battery capacity in excess of 6 kilowatt
				hours.
									(b)Limitations
								(1)Limitation
				based on weightThe amount of the credit allowed under subsection
				(a) by reason of subsection (a)(2) shall not exceed—
									(A)$7,500, in the
				case of any new qualified plug-in electric drive motor vehicle with a gross
				vehicle weight rating of not more than 10,000 pounds,
									(B)$10,000, in the case of any new qualified
				plug-in electric drive motor vehicle with a gross vehicle weight rating of more
				than 10,000 pounds but not more than 14,000 pounds,
									(C)$12,500, in the case of any new qualified
				plug-in electric drive motor vehicle with a gross vehicle weight rating of more
				than 14,000 pounds but not more than 26,000 pounds, and
									(D)$15,000, in the case of any new qualified
				plug-in electric drive motor vehicle with a gross vehicle weight rating of more
				than 26,000 pounds.
									(2)Limitation on
				number of passenger vehicles and light trucks eligible for credit
									(A)In
				generalIn the case of a new qualified plug-in electric drive
				motor vehicle sold during the phaseout period, only the applicable percentage
				of the credit otherwise allowable under subsection (a) shall be allowed.
									(B)Phaseout
				periodFor purposes of this subsection, the phaseout period is
				the period beginning with the second calendar quarter following the calendar
				quarter which includes the first date on which the total number of such new
				qualified plug-in electric drive motor vehicles sold for use in the United
				States after December 31, 2007, is at least 250,000.
									(C)Applicable
				percentageFor purposes of
				subparagraph (A), the applicable percentage is—
										(i)50 percent for
				the first 2 calendar quarters of the phaseout period,
										(ii)25 percent for
				the 3d and 4th calendar quarters of the phaseout period, and
										(iii)0 percent for
				each calendar quarter thereafter.
										(D)Controlled
				groupsRules similar to the rules of section 30B(f)(4) shall
				apply for purposes of this subsection.
									(c)New qualified
				plug-In electric drive motor vehicleFor purposes of this section, the term
				new qualified plug-in electric drive motor vehicle means a motor
				vehicle—
								(1)which draws propulsion primarily using a
				traction battery with at least 6 kilowatt hours of capacity,
								(2)which uses an offboard source of energy to
				recharge such battery,
								(3)which, in the case of a passenger vehicle
				or light truck which has a gross vehicle weight rating of not more than 8,500
				pounds, has received a certificate of conformity under the Clean Air Act and
				meets or exceeds the equivalent qualifying California low emission vehicle
				standard under section 243(e)(2) of the Clean Air Act for that make and model
				year, and
									(A)in the case of a
				vehicle having a gross vehicle weight rating of 6,000 pounds or less, the Bin 5
				Tier II emission standard established in regulations prescribed by the
				Administrator of the Environmental Protection Agency under section 202(i) of
				the Clean Air Act for that make and model year vehicle, and
									(B)in the case of a
				vehicle having a gross vehicle weight rating of more than 6,000 pounds but not
				more than 8,500 pounds, the Bin 8 Tier II emission standard which is so
				established,
									(4)the original use
				of which commences with the taxpayer,
								(5)which is acquired
				for use or lease by the taxpayer and not for resale, and
								(6)which is made by
				a manufacturer.
								(d)Application
				with other credits
								(1)Business credit
				treated as part of general business creditSo much of the credit which would be
				allowed under subsection (a) for any taxable year (determined without regard to
				this subsection) that is attributable to property of a character subject to an
				allowance for depreciation shall be treated as a credit listed in section 38(b)
				for such taxable year (and not allowed under subsection (a)).
								(2)Personal
				credit
									(A)In
				generalFor purposes of this title, the credit allowed under
				subsection (a) for any taxable year (determined after application of paragraph
				(1)) shall be treated as a credit allowable under subpart A for such taxable
				year.
									(B)Limitation
				based on amount of taxIn the case of a taxable year to which
				section 26(a)(2) does not apply, the credit allowed under subsection (a) for
				any taxable year (determined after application of paragraph (1)) shall not
				exceed the excess of—
										(i)the sum of the
				regular tax liability (as defined in section 26(b)) plus the tax imposed by
				section 55, over
										(ii)the sum of the
				credits allowable under subpart A (other than this section and sections 23 and
				25D) and section 27 for the taxable year.
										(e)Other
				definitions and special rulesFor purposes of this
				section—
								(1)Motor
				vehicleThe term motor vehicle has the meaning given
				such term by section 30(c)(2).
								(2)Other
				termsThe terms passenger automobile, light
				truck, and manufacturer have the meanings given such terms
				in regulations prescribed by the Administrator of the Environmental Protection
				Agency for purposes of the administration of title II of the Clean Air Act (42
				U.S.C. 7521 et seq.).
								(3)Traction
				battery capacityTraction battery capacity shall be measured in
				kilowatt hours from a 100 percent state of charge to a zero percent state of
				charge.
								(4)Reduction in
				basisFor purposes of this subtitle, the basis of any property
				for which a credit is allowable under subsection (a) shall be reduced by the
				amount of such credit so allowed.
								(5)No double
				benefitThe amount of any deduction or other credit allowable
				under this chapter for a new qualified plug-in electric drive motor vehicle
				shall be reduced by the amount of credit allowed under subsection (a) for such
				vehicle for the taxable year.
								(6)Property used
				by tax-exempt entityIn the case of a vehicle the use of which is
				described in paragraph (3) or (4) of section 50(b) and which is not subject to
				a lease, the person who sold such vehicle to the person or entity using such
				vehicle shall be treated as the taxpayer that placed such vehicle in service,
				but only if such person clearly discloses to such person or entity in a
				document the amount of any credit allowable under subsection (a) with respect
				to such vehicle (determined without regard to subsection (b)(2)).
								(7)Property used
				outside United States, etc., not qualifiedNo credit shall be
				allowable under subsection (a) with respect to any property referred to in
				section 50(b)(1) or with respect to the portion of the cost of any property
				taken into account under section 179.
								(8)RecaptureThe
				Secretary shall, by regulations, provide for recapturing the benefit of any
				credit allowable under subsection (a) with respect to any property which ceases
				to be property eligible for such credit (including recapture in the case of a
				lease period of less than the economic life of a vehicle).
								(9)Election to not
				take creditNo credit shall be allowed under subsection (a) for
				any vehicle if the taxpayer elects not to have this section apply to such
				vehicle.
								(10)Interaction
				with air quality and motor vehicle safety standardsUnless
				otherwise provided in this section, a motor vehicle shall not be considered
				eligible for a credit under this section unless such vehicle is in compliance
				with—
									(A)the applicable
				provisions of the Clean Air Act for the applicable make and model year of the
				vehicle (or applicable air quality provisions of State law in the case of a
				State which has adopted such provision under a waiver under section 209(b) of
				the Clean Air Act), and
									(B)the motor vehicle
				safety provisions of sections 30101 through 30169 of title 49, United States
				Code.
									(f)Regulations
								(1)In
				generalExcept as provided in paragraph (2), the Secretary shall
				promulgate such regulations as necessary to carry out the provisions of this
				section.
								(2)Coordination in
				prescription of certain regulationsThe Secretary of the
				Treasury, in coordination with the Secretary of Transportation and the
				Administrator of the Environmental Protection Agency, shall prescribe such
				regulations as necessary to determine whether a motor vehicle meets the
				requirements to be eligible for a credit under this section.
								(g)TerminationThis
				section shall not apply to property purchased after December 31,
				2014.
							.
				(b)Coordination
			 with alternative motor vehicle creditSection 30B(d)(3) is
			 amended by adding at the end the following new subparagraph:
					
						(D)Exclusion of
				plug-in vehiclesAny vehicle with respect to which a credit is
				allowable under section 30D (determined without regard to subsection (d)
				thereof) shall not be taken into account under this
				section.
						.
				(c)Credit made
			 part of general business creditSection 38(b) is amended by
			 striking plus at the end of paragraph (33), by striking the
			 period at the end of paragraph (34) and inserting plus, and by
			 adding at the end the following new paragraph:
					
						(35)the portion of
				the new qualified plug-in electric drive motor vehicle credit to which section
				30D(d)(1)
				applies.
						.
				(d)Conforming
			 amendments
					(1)(A)Section 24(b)(3)(B), as
			 amended by section 104, is amended by striking and 25D and
			 inserting 25D, and 30D.
						(B)Section 25(e)(1)(C)(ii) is amended by
			 inserting 30D, after 25D,.
						(C)Section 25B(g)(2), as amended by
			 section 104, is amended by striking and 25D and inserting
			 , 25D, and 30D.
						(D)Section 26(a)(1), as amended by
			 section 104, is amended by striking and 25D and inserting
			 25D, and 30D.
						(E)Section 1400C(d)(2) is amended by
			 striking and 25D and inserting 25D, and
			 30D.
						(2)Section 1016(a)
			 is amended by striking and at the end of paragraph (35), by
			 striking the period at the end of paragraph (36) and inserting ,
			 and, and by adding at the end the following new paragraph:
						
							(37)to the extent
				provided in section
				30D(e)(4).
							.
					(3)Section 6501(m)
			 is amended by inserting 30D(e)(9), after
			 30C(e)(5),.
					(4)The table of
			 sections for subpart B of part IV of subchapter A of chapter 1 is amended by
			 adding at the end the following new item:
						
							
								Sec. 30D. New qualified plug-in electric
				drive motor
				vehicles.
							
							.
					(e)Effective
			 dateExcept as otherwise provided in this subsection, the
			 amendments made by this section shall apply to taxable years beginning after
			 December 31, 2008.
				(f)Application of
			 EGTRRA sunsetThe amendment made by subsection (d)(1)(A) shall be
			 subject to title IX of the Economic Growth and Tax Relief Reconciliation Act of
			 2001 in the same manner as the provision of such Act to which such amendment
			 relates.
				205.Extension and
			 modification of alternative motor vehicle credit
				(a)Extension
					(1)New advanced
			 lean burn technology motor vehicles and heavy new qualified hybrid motor
			 vehiclesParagraphs (2) and (3) of section 30B(j) are amended to
			 read as follows:
						
							(2)in the case of a
				new advanced lean burn technology motor vehicle (as described in subsection
				(c)), December 31, 2011,
							(3)in the case
				of—
								(A)a new qualified
				hybrid motor vehicle (as described in subsection (d)(2)(A)), December 31, 2010,
				and
								(B)a new qualified
				hybrid motor vehicle (as described in subsection (d)(2)(B)), December 31, 2011,
				and
								.
					(2)New qualified
			 alternative fuel vehiclesParagraph (4) of section 30B(j) is
			 amended by striking December 31, 2010 and inserting
			 December 31, 2011.
					(b)Increased
			 credit for certain new qualified fuel cell motor
			 vehiclesSubparagraph (A) of section 30B(b)(1) is amended by
			 striking $4,000 and inserting $7,500.
				(c)Personal credit
			 allowed against alternative minimum tax
					(1)In
			 generalParagraph (2) of section 30B(g) is amended to read as
			 follows:
						
							(2)Personal
				credit
								(A)In
				generalFor purposes of this title, the credit allowed under
				subsection (a) for any taxable year (determined after application of paragraph
				(1)) shall be treated as a credit allowable under subpart A for such taxable
				year.
								(B)Limitation
				based on amount of taxIn the case of a taxable year to which
				section 26(a)(2) does not apply, the credit allowed under subsection (a) (after
				the application of paragraph (1)) for any taxable year shall not exceed the
				excess (if any) of—
									(i)the sum of the
				regular tax liability (as defined in section 26(b)) plus the tax imposed by
				section 55, over
									(ii)the sum of the
				credits allowable under subpart A (other than this section and sections 23,
				25D, and 30D) and section 27 for the taxable
				year.
									.
					(2)Conforming
			 amendments
						(A)(i)Section 24(b)(3)(B), as
			 amended by this Act, is amended by striking and 30D and
			 inserting 30B, and 30D.
							(ii)Section 25(e)(1)(C)(ii), as
			 amended by this Act, is amended by inserting 30B, after
			 25D,.
							(iii)Section 25B(g)(2), as amended by
			 this Act, is amended by striking and 30D and inserting ,
			 30B, and 30D.
							(iv)Section 26(a)(1), as amended by
			 this Act, is amended by striking and 30D and inserting
			 30B, and 30D.
							(v)Section 1400C(d)(2), as amended by
			 this Act, is amended by striking and 30D and inserting
			 30B, and 30D.
							(B)Subparagraph (A) of section 30C(d)(2) is
			 amended by striking sections 27, 30, and 30B and inserting
			 sections 27 and 30.
						(C)Section 55(c)(3)
			 is amended by striking 30B(g)(2),.
						(d)Effective
			 dateExcept as otherwise provided in this subsection, the
			 amendments made by this section shall apply to taxable years beginning after
			 December 31, 2008.
				(e)Application of
			 EGTRRA sunsetThe amendment made by subsection (c)(2)(A)(i) shall
			 be subject to title IX of the Economic Growth and Tax Relief Reconciliation Act
			 of 2001 in the same manner as the provision of such Act to which such amendment
			 relates.
				206.Exclusion from heavy truck tax for idling
			 reduction units and advanced insulation
				(a)In generalSection 4053 is amended by adding at the
			 end the following new paragraphs:
					
						(9)Idling reduction deviceAny device or system of devices
				which—
							(A)is designed to provide to a vehicle those
				services (such as heat, air conditioning, or electricity) that would otherwise
				require the operation of the main drive engine while the vehicle is temporarily
				parked or remains stationary using one or more devices affixed to a tractor,
				and
							(B)is determined by the Administrator of the
				Environmental Protection Agency, in consultation with the Secretary of Energy
				and the Secretary of Transportation, to reduce idling of such vehicle at a
				motor vehicle rest stop or other location where such vehicles are temporarily
				parked or remain stationary.
							(10)Advanced insulationAny insulation that has an R value of not
				less than R35 per
				inch.
						.
				(b)Effective
			 dateThe amendment made by
			 this section shall apply to sales or installations after the date of the
			 enactment of this Act.
				207.Extension and
			 modification of alternative fuel credit
				(a)Extension
					(1)Alternative
			 fuel creditParagraph (4) of section 6426(d) (relating to
			 alternative fuel credit) is amended by striking September 30,
			 2009 and inserting December 31, 2011.
					(2)Alternative
			 fuel mixture creditParagraph (3) of section 6426(e) (relating to
			 alternative fuel mixture credit) is amended by striking September 30,
			 2009 and inserting December 31, 2011.
					(3)PaymentsSubparagraph
			 (C) of section 6427(e)(5) (relating to termination) is amended by striking
			 September 30, 2009 and inserting December 31,
			 2011.
					(b)Modifications
					(1)Alternative
			 fuel to include compressed or liquified biomass gasParagraph (2)
			 of section 6426(d) (relating to alternative fuel credit) is amended by striking
			 and at the end of subparagraph (E), by redesignating
			 subparagraph (F) as subparagraph (G), and by inserting after subparagraph (E)
			 the following new subparagraph:
						
							(F)compressed or
				liquefied biomass gas,
				and
							.
					(2)Credit allowed
			 for aviation use of fuelParagraph (1) of section 6426(d) is
			 amended by inserting sold by the taxpayer for use as a fuel in
			 aviation, after motorboat,.
					(c)Carbon capture
			 requirement for certain fuels
					(1)In
			 generalSubsection (d) of section 6426, as amended by subsection
			 (a), is amended by redesignating paragraph (4) as paragraph (5) and by
			 inserting after paragraph (3) the following new paragraph:
						
							(4)Carbon capture
				requirement
								(A)In
				generalThe requirements of this paragraph are met if the fuel is
				certified, under such procedures as required by the Secretary, as having been
				derived from coal produced at a gasification facility which separates and
				sequesters not less than the applicable percentage of such facility's total
				carbon dioxide emissions.
								(B)Applicable
				percentageFor purposes of subparagraph (A), the applicable
				percentage is—
									(i)50 percent in the
				case of fuel produced after the date of the enactment of this paragraph and on
				or before the earlier of—
										(I)the date the
				Secretary makes a determination under subparagraph (C), or
										(II)December 30,
				2011, and
										(ii)75 percent in
				the case of fuel produced after the date on which the applicable percentage
				under clause (i) ceases to apply.
									(C)Determination
				to increase applicable percentage before December 31, 2011If the
				Secretary, after considering the recommendations of the Carbon Sequestration
				Capability Panel, finds that the applicable percentage under subparagraph (B)
				should be 75 percent for fuel produced before December 31, 2011, the Secretary
				shall make a determination under this subparagraph. Any determination made
				under this subparagraph shall be made not later than 30 days after the
				Secretary receives from the Carbon Sequestration Panel the report required
				under section 331(c)(3)(D) of the Energy
				Independence and Investment Act of
				2008.
								.
					(2)Conforming
			 amendmentSubparagraph (E) of section 6426(d)(2) is amended by
			 inserting which meets the requirements of paragraph (4) and which
			 is after any liquid fuel.
					(3)Carbon
			 sequestration capability panel
						(A)Establishment
			 of panelThere is established a panel to be known as the
			 Carbon Sequestration Capability Panel (hereafter in this
			 paragraph referred to as the Panel).
						(B)MembershipThe
			 Panel shall be composed of—
							(i)1
			 representative from the National Academy of Sciences,
							(ii)1
			 representative from the University of Kentucky Center for Applied Energy
			 Research, and
							(iii)1
			 individual appointed jointly by the representatives under clauses (i) and
			 (ii).
							(C)StudyThe
			 Panel shall study the appropriate percentage of carbon dioxide for separation
			 and sequestration under section 6426(d)(4) of the Internal Revenue Code of 1986
			 consistent with the purposes of such section. The panel shall consider whether
			 it is feasible to separate and sequester 75 percent of the carbon dioxide
			 emissions of a facility, including costs and other factors associated with
			 separating and sequestering such percentage of carbon dioxide emissions.
						(D)ReportNot
			 later than 6 months after the date of the enactment of this Act, the Panel
			 shall report to the Secretary of Treasury, the Committee on Finance of the
			 Senate, and the Committee on Ways and Means of the House of Representatives on
			 the study under subparagraph (C).
						(d)Effective
			 dateThe amendments made by this section shall apply to fuel sold
			 or used after the date of the enactment of this Act.
				208.Alternative fuel vehicle refueling property
			 credit
				(a)Extension of creditParagraph (2) of section 30C(g) is amended
			 by striking December 31, 2009 and inserting December 31,
			 2012.
				(b)Inclusion of
			 electricity as a clean-burning fuelSection 30C(c)(2) is amended
			 by adding at the end the following new subparagraph:
					
						(C)Electricity.
						.
				(c)Effective
			 dateThe amendments made by
			 this section shall apply to property placed in service after the date of the
			 enactment of this Act, in taxable years ending after such date.
				209.Certain income and gains relating to
			 alcohol fuels and mixtures, biodiesel fuels and mixtures, and alternative fuels
			 and mixtures treated as qualifying income for publicly traded
			 partnerships
				(a)In generalSubparagraph (E) of section 7704(d)(1) is
			 amended by inserting “, or the transportation or storage of any fuel described
			 in subsection (b), (c), (d), or (e) of section 6426, or any alcohol fuel
			 defined in section 6426(b)(4)(A) or any biodiesel fuel as defined in section
			 40A(d)(1)” after timber).
				(b)Effective
			 dateThe amendment made by
			 this section shall take effect on the date of the enactment of this Act, in
			 taxable years ending after such date.
				210.Extension of
			 ethanol production credit
				(a)Credit for
			 alcohol used as fuelSection
			 40 is amended—
					(1)by striking 2010 each place
			 it appears in subsections (e)(1)(A) and (h) and inserting 2011,
			 and
					(2)by striking
			 January 1, 2011 in subsection (e)(1)(B) and inserting
			 January 1, 2012.
					(b)Excise tax
			 creditsParagraph (6) of section 6426(b) is amended by striking
			 2010 and inserting 2011.
				(c)PaymentsSubparagraph
			 (A) of section 6427(e)(5) is amended by striking 2010 and
			 inserting 2011.
				211.Credit for
			 producers of fossil free alcohol
				(a)In
			 generalSubsection (a) of
			 section 40 (relating to alcohol used as fuel) is amended by striking
			 plus at the end of paragraph (3), by striking the period at the
			 end of paragraph (4) and inserting , plus, and by adding at the
			 end the following new paragraph:
					
						(5)the small fossil free alcohol producer
				credit.
						.
				(b)Small fossil
			 free alcohol producer creditSubsection (b) of section 40 is
			 amended by adding at the end the following new paragraph:
					
						(7)Small fossil
				free alcohol producer credit
							(A)In
				generalIn addition to any other credit allowed under this
				section, there shall be allowed as a credit against the tax imposed by this
				chapter for the taxable year an amount equal to 10 cents for each gallon of not
				more than 60,000,000 gallons of qualified fossil free alcohol
				production.
							(B)Qualified
				fossil free alcohol productionFor purposes of this section, the
				term qualified fossil free alcohol production means alcohol which
				is produced by an eligible small fossil free alcohol producer at a fossil free
				alcohol production facility and which during the taxable year—
								(i)is sold by the
				taxpayer to another person—
									(I)for use by such
				other person in the production of a qualified alcohol mixture in such other
				person's trade or business (other than casual off-farm production),
									(II)for use by such
				other person as a fuel in a trade or business, or
									(III)who sells such
				alcohol at retail to another person and places such alcohol in the fuel tank of
				such other person, or
									(ii)is used or sold
				by the taxpayer for any purpose described in clause (i).
								(C)Additional
				distillation excludedThe qualified fossil free alcohol
				production of any taxpayer for any taxable year shall not include any alcohol
				which is purchased by the taxpayer and with respect to which such producer
				increases the proof of the alcohol by additional
				distillation.
							.
				(c)Eligible small
			 fossil free alcohol producerSection 40 is amended by adding at
			 the end the following new subsection:
					
						(i)Definitions and
				special rules for small fossil free alcohol producerFor purposes
				of this section—
							(1)In
				generalThe term eligible small fossil free alcohol
				producer means a person, who at all times during the taxable year, has a
				productive capacity for alcohol from all fossil free alcohol production
				facilities of the taxpayer which is not in excess of 60,000,000 gallons.
							(2)Fossil free
				alcohol production facilityThe term fossil free alcohol
				production facility means any facility at which 90 percent of the energy
				used in the production of alcohol is produced from biomass (as defined in
				section 45K(c)(3)).
							(3)Aggregation
				ruleFor purposes of the 60,000,000 gallon limitation under
				paragraph (1) and subsection (b)(7)(A), all members of the same controlled
				group of corporations (within the meaning of section 267(f)) and all persons
				under common control (within the meaning of section 52(b) but determined by
				treating an interest of more than 50 percent as a controlling interest) shall
				be treated as 1 person.
							(4)Partnership, S
				corporations, and other pass-thru entitiesIn the case of a
				partnership, trust, S corporation, or other pass-thru entity, the limitation
				contained in paragraph (1) shall be applied at the entity level and at the
				partner or similar level.
							(5)
				AllocationFor purposes of this subsection, in the case of a
				facility in which more than 1 person has an interest, productive capacity shall
				be allocated among such persons in such manner as the Secretary may
				prescribe.
							(6)RegulationsThe
				Secretary may prescribe such regulations as may be necessary to prevent the
				credit provided for in subsection (a)(5) from directly or indirectly
				benefitting any person with a direct or indirect productive capacity of more
				than 60,000,000 gallons of alcohol from fossil free alcohol production
				facilities during the taxable year.
							(7)Allocation of
				small fossil free alcohol producer credit to patrons of
				cooperativeRules similar to the rules under subsection (g)(6)
				shall apply for purposes of this
				subsection.
							.
				(d)Alcohol not
			 used as a fuel, etc
					(1)In
			 generalParagraph (3) of section 40(d) is amended by
			 redesignating subparagraph (E) as subparagraph (F) and by inserting after
			 subparagraph (D) the following new subparagraph:
						
							(E)Small fossil
				free alcohol producer creditIf—
								(i)any credit is
				allowed under subsection (a)(5), and
								(ii)any person does
				not use such fuel for a purpose described in subsection (b)(7)(B),
								then
				there is hereby imposed on such person a tax equal to 10 cents for each gallon
				of such
				alcohol..
					(2)Conforming
			 amendmentSubparagraph (F) of section 40(d)(3), as redesignated
			 by paragraph (1) and amended by this Act, is amended by striking or
			 (D) and inserting (D), or (E).
					(e)Effective
			 dateThe amendments made by this section shall apply to fuel
			 produced after December 31, 2008.
				212.Extension and
			 modification of election to expense certain refineries
				(a)ExtensionParagraph
			 (1) of section 179C(c) (relating to qualified refinery property) is
			 amended—
					(1)by striking
			 January 1, 2012 in subparagraph (B) and inserting January
			 1, 2014, and
					(2)by striking
			 January 1, 2008 each place it appears in subparagraph (F) and
			 inserting January 1, 2010.
					(b)Inclusion of
			 fuel derived from shale and tar sands
					(1)In
			 generalSubsection (d) of section 179C is amended by inserting
			 , or directly from shale or tar sands after (as defined
			 in section 45K(c)).
					(2)Conforming
			 amendmentParagraph (2) of section 179C(e) is amended by
			 inserting shale, tar sands, or before qualified
			 fuels.
					(c)Effective
			 dateThe amendments made by this section shall apply to property
			 placed in service after the date of the enactment of this Act.
				213.Extension of
			 suspension of taxable income limit on percentage depletion for oil and natural
			 gas produced from marginal propertiesSubparagraph (H) of section 613A(c)(6)
			 (relating to oil and gas produced from marginal properties) is amended by
			 striking January 1, 2008 and inserting January 1,
			 2011.
			IIIEnergy conservation and efficiency
			 provisions
			301.Qualified energy conservation
			 bonds
				(a)In generalSubpart I of part IV of subchapter A of
			 chapter 1, as amended by section 106, is amended by adding at the end the
			 following new section:
					
						54D.Qualified energy conservation
				bonds
							(a)Qualified energy conservation
				bondFor purposes of this
				subchapter, the term qualified energy conservation bond means any
				bond issued as part of an issue if—
								(1)100 percent of the available project
				proceeds of such issue are to be used for one or more qualified conservation
				purposes,
								(2)the bond is issued by a State or local
				government, and
								(3)the issuer designates such bond for
				purposes of this section.
								(b)Reduced credit amountThe annual credit determined under section
				54A(b) with respect to any qualified energy conservation bond shall be 70
				percent of the amount so determined without regard to this subsection.
							(c)Limitation on amount of bonds
				designatedThe maximum
				aggregate face amount of bonds which may be designated under subsection (a) by
				any issuer shall not exceed the limitation amount allocated to such issuer
				under subsection (e).
							(d)National limitation on amount of bonds
				designatedThere is a
				national qualified energy conservation bond limitation of
				$3,000,000,000.
							(e)Allocations
								(1)In generalThe limitation applicable under subsection
				(d) shall be allocated by the Secretary among the States in proportion to the
				population of the States.
								(2)Allocations to largest local
				governments
									(A)In generalIn the case of any State in which there is
				a large local government, each such local government shall be allocated a
				portion of such State’s allocation which bears the same ratio to the State’s
				allocation (determined without regard to this subparagraph) as the population
				of such large local government bears to the population of such State.
									(B)Allocation of unused limitation to
				StateThe amount allocated
				under this subsection to a large local government may be reallocated by such
				local government to the State in which such local government is located.
									(C)Large local governmentFor purposes of this section, the term
				large local government means any municipality or county if such
				municipality or county has a population of 100,000 or more.
									(3)Allocation to issuers; restriction on
				private activity bondsAny
				allocation under this subsection to a State or large local government shall be
				allocated by such State or large local government to issuers within the State
				in a manner that results in not less than 70 percent of the allocation to such
				State or large local government being used to designate bonds which are not
				private activity bonds.
								(f)Qualified conservation
				purposeFor purposes of this
				section—
								(1)In generalThe term qualified conservation
				purpose means any of the following:
									(A)Capital expenditures incurred for purposes
				of—
										(i)reducing energy consumption in
				publicly-owned buildings by at least 20 percent,
										(ii)implementing green community
				programs,
										(iii)rural development involving the production
				of electricity from renewable energy resources, or
										(iv)any qualified facility (as determined under
				section 45(d) without regard to paragraphs (8) and (10) thereof and without
				regard to any placed in service date).
										(B)Expenditures with respect to research
				facilities, and research grants, to support research in—
										(i)development of cellulosic ethanol or other
				nonfossil fuels,
										(ii)technologies for the capture and
				sequestration of carbon dioxide produced through the use of fossil
				fuels,
										(iii)increasing the efficiency of existing
				technologies for producing nonfossil fuels,
										(iv)automobile battery technologies and other
				technologies to reduce fossil fuel consumption in transportation, or
										(v)technologies to reduce energy use in
				buildings.
										(C)Mass commuting facilities and related
				facilities that reduce the consumption of energy, including expenditures to
				reduce pollution from vehicles used for mass commuting.
									(D)Demonstration projects designed to promote
				the commercialization of—
										(i)green building technology,
										(ii)conversion of agricultural waste for use in
				the production of fuel or otherwise,
										(iii)advanced battery manufacturing
				technologies,
										(iv)technologies to reduce peak use of
				electricity, or
										(v)technologies for the capture and
				sequestration of carbon dioxide emitted from combusting fossil fuels in order
				to produce electricity.
										(E)Public education campaigns to promote
				energy efficiency.
									(2)Special rules for private activity
				bondsFor purposes of this
				section, in the case of any private activity bond, the term qualified
				conservation purposes shall not include any expenditure which is not a
				capital expenditure.
								(g)Population
								(1)In generalThe population of any State or local
				government shall be determined for purposes of this section as provided in
				section 146(j) for the calendar year which includes the date of the enactment
				of this section.
								(2)Special rule for countiesIn determining the population of any county
				for purposes of this section, any population of such county which is taken into
				account in determining the population of any municipality which is a large
				local government shall not be taken into account in determining the population
				of such county.
								(h)Application to Indian tribal
				governmentsAn Indian tribal
				government shall be treated for purposes of this section in the same manner as
				a large local government, except that—
								(1)an Indian tribal government shall be
				treated for purposes of subsection (e) as located within a State to the extent
				of so much of the population of such government as resides within such State,
				and
								(2)any bond issued by an Indian tribal
				government shall be treated as a qualified energy conservation bond only if
				issued as part of an issue the available project proceeds of which are used for
				purposes for which such Indian tribal government could issue bonds to which
				section 103(a)
				applies.
								.
				(b)Conforming amendments
					(1)Paragraph (1) of section 54A(d), as amended
			 by this Act, is amended to read as follows:
						
							(1)Qualified tax credit bondThe term qualified tax credit
				bond means—
								(A)a qualified forestry conservation
				bond,
								(B)a new clean renewable energy bond,
				or
								(C)a qualified energy conservation
				bond,
								which is part of an issue that meets
				requirements of paragraphs (2), (3), (4), (5), and
				(6)..
					(2)Subparagraph (C) of section 54A(d)(2), as
			 amended by this Act, is amended to read as follows:
						
							(C)Qualified purposeFor purposes of this paragraph, the term
				qualified purpose means—
								(i)in the case of a qualified forestry
				conservation bond, a purpose specified in section 54B(e),
								(ii)in the case of a new clean renewable energy
				bond, a purpose specified in section 54C(a)(1), and
								(iii)in the case of a qualified energy
				conservation bond, a purpose specified in section
				54D(a)(1).
								.
					(3)The table of sections for subpart I of part
			 IV of subchapter A of chapter 1, as amended by this Act, is amended by adding
			 at the end the following new item:
						
							
								Sec. 54D. Qualified
				energy conservation
				bonds.
							
							.
					(c)Effective
			 dateThe amendments made by
			 this section shall apply to obligations issued after the date of the enactment
			 of this Act.
				302.Credit for nonbusiness energy
			 property
				(a)Extension of creditSection 25C(g) is amended by striking
			 placed in service after December 31, 2007 and inserting “placed
			 in service—
					
						(1)after December
				31, 2007, and before January 1, 2009, or
						(2)after December
				31,
				2011.
						.
				(b)Qualified biomass fuel property
					(1)In generalSection 25C(d)(3) is amended—
						(A)by striking and at the end
			 of subparagraph (D),
						(B)by striking the period at the end of
			 subparagraph (E) and inserting , and, and
						(C)by adding at the end the following new
			 subparagraph:
							
								(F)a stove which uses the burning of biomass
				fuel to heat a dwelling unit located in the United States and used as a
				residence by the taxpayer, or to heat water for use in such a dwelling unit,
				and which has a thermal efficiency rating of at least 75
				percent.
								.
						(2)Biomass fuelSection 25C(d) is amended by adding at the
			 end the following new paragraph:
						
							(6)Biomass fuelThe term biomass fuel means
				any plant-derived fuel available on a renewable or recurring basis, including
				agricultural crops and trees, wood and wood waste and residues (including wood
				pellets), plants (including aquatic plants), grasses, residues, and
				fibers.
							.
					(c)Modification of water heater
			 requirementsSection
			 25C(d)(3)(E) is amended by inserting or a thermal efficiency of at least
			 90 percent after 0.80.
				(d)Coordination with credit for qualified
			 geothermal heat Pump property expenditures
					(1)In generalParagraph (3) of section 25C(d), as amended
			 by subsections (b) and (c), is amended by striking subparagraph (C) and by
			 redesignating subparagraphs (D), (E), and (F) as subparagraphs (C), (D), and
			 (E), respectively.
					(2)Conforming amendmentSubparagraph (C) of section 25C(d)(2) is
			 amended to read as follows:
						
							(C)Requirements and standards for air
				conditioners and heat pumpsThe standards and requirements prescribed
				by the Secretary under subparagraph (B) with respect to the energy efficiency
				ratio (EER) for central air conditioners and electric heat pumps—
								(i)shall require measurements to be based on
				published data which is tested by manufacturers at 95 degrees Fahrenheit,
				and
								(ii)may be based on the certified data of the
				Air Conditioning and Refrigeration Institute that are prepared in partnership
				with the Consortium for Energy
				Efficiency.
								.
					(e)Modification of qualified energy efficiency
			 improvements
					(1)In generalParagraph (1) of section 25C(c) is amended
			 by inserting , or an asphalt roof with appropriate cooling
			 granules, before which meet the Energy Star program
			 requirements.
					(2)Building envelope componentSubparagraph (D) of section 25C(c)(2) is
			 amended—
						(A)by inserting or asphalt roof
			 after metal roof, and
						(B)by inserting or cooling
			 granules after pigmented coatings.
						(f)Effective dates
					(1)In generalExcept as provided in paragraph (2), the
			 amendments made this section shall apply to expenditures made after December
			 31, 2008.
					(2)Modification of qualified energy efficiency
			 improvementsThe amendments
			 made by subsection (e) shall apply to property placed in service after the date
			 of the enactment of this Act.
					303.Energy efficient commercial buildings
			 deductionSubsection (h) of
			 section 179D is amended by striking December 31, 2008 and
			 inserting December 31, 2013.
			304.New energy efficient
			 home creditSubsection (g) of
			 section 45L (relating to termination) is amended by striking December
			 31, 2008 and inserting December 31, 2011.
			305.Modifications of energy efficient appliance
			 credit for appliances produced after 2007
				(a)In generalSubsection (b) of section 45M is amended to
			 read as follows:
					
						(b)Applicable amountFor purposes of subsection (a)—
							(1)DishwashersThe applicable amount is—
								(A)$45 in the case of a dishwasher which is
				manufactured in calendar year 2008 or 2009 and which uses no more than 324
				kilowatt hours per year and 5.8 gallons per cycle, and
								(B)$75 in the case of a dishwasher which is
				manufactured in calendar year 2008, 2009, or 2010 and which uses no more than
				307 kilowatt hours per year and 5.0 gallons per cycle (5.5 gallons per cycle
				for dishwashers designed for greater than 12 place settings).
								(2)Clothes washersThe applicable amount is—
								(A)$75 in the case of a residential
				top-loading clothes washer manufactured in calendar year 2008 which meets or
				exceeds a 1.72 modified energy factor and does not exceed a 8.0 water
				consumption factor,
								(B)$125 in the case of a residential
				top-loading clothes washer manufactured in calendar year 2008 or 2009 which
				meets or exceeds a 1.8 modified energy factor and does not exceed a 7.5 water
				consumption factor,
								(C)$150 in the case of a residential or
				commercial clothes washer manufactured in calendar year 2008, 2009, or 2010
				which meets or exceeds 2.0 modified energy factor and does not exceed a 6.0
				water consumption factor, and
								(D)$250 in the case of a residential or
				commercial clothes washer manufactured in calendar year 2008, 2009, or 2010
				which meets or exceeds 2.2 modified energy factor and does not exceed a 4.5
				water consumption factor.
								(3)RefrigeratorsThe applicable amount is—
								(A)$50 in the case of a refrigerator which is
				manufactured in calendar year 2008, and consumes at least 20 percent but not
				more than 22.9 percent less kilowatt hours per year than the 2001 energy
				conservation standards,
								(B)$75 in the case of a refrigerator which is
				manufactured in calendar year 2008 or 2009, and consumes at least 23 percent
				but no more than 24.9 percent less kilowatt hours per year than the 2001 energy
				conservation standards,
								(C)$100 in the case of a refrigerator which is
				manufactured in calendar year 2008, 2009, or 2010, and consumes at least 25
				percent but not more than 29.9 percent less kilowatt hours per year than the
				2001 energy conservation standards, and
								(D)$200 in the case of a refrigerator
				manufactured in calendar year 2008, 2009, or 2010 and which consumes at least
				30 percent less energy than the 2001 energy conservation
				standards.
								.
				(b)Eligible production
					(1)Similar treatment for all
			 appliancesSubsection (c) of
			 section 45M is amended—
						(A)by striking paragraph (2),
						(B)by striking (1)
			 In
			 general and all that follows through the
			 eligible and inserting The eligible,
						(C)by moving the text of such subsection in
			 line with the subsection heading, and
						(D)by redesignating subparagraphs (A) and (B)
			 as paragraphs (1) and (2), respectively, and by moving such paragraphs 2 ems to
			 the left.
						(2)Modification of base periodParagraph (2) of section 45M(c), as amended
			 by paragraph (1), is amended by striking 3-calendar year and
			 inserting 2-calendar year.
					(c)Types of energy efficient
			 appliancesSubsection (d) of
			 section 45M is amended to read as follows:
					
						(d)Types of energy efficient
				applianceFor purposes of
				this section, the types of energy efficient appliances are—
							(1)dishwashers described in subsection
				(b)(1),
							(2)clothes washers described in subsection
				(b)(2), and
							(3)refrigerators described in subsection
				(b)(3).
							.
				(d)Aggregate credit amount allowed
					(1)Increase in limitParagraph (1) of section 45M(e) is amended
			 to read as follows:
						
							(1)Aggregate credit amount
				allowedThe aggregate amount
				of credit allowed under subsection (a) with respect to a taxpayer for any
				taxable year shall not exceed $75,000,000 reduced by the amount of the credit
				allowed under subsection (a) to the taxpayer (or any predecessor) for all prior
				taxable years beginning after December 31,
				2007.
							.
					(2)Exception for certain refrigerator and
			 clothes washersParagraph (2)
			 of section 45M(e) is amended to read as follows:
						
							(2)Amount allowed for certain refrigerators
				and clothes washersRefrigerators described in subsection
				(b)(3)(D) and clothes washers described in subsection (b)(2)(D) shall not be
				taken into account under paragraph
				(1).
							.
					(e)Qualified energy efficient
			 appliances
					(1)In generalParagraph (1) of section 45M(f) is amended
			 to read as follows:
						
							(1)Qualified energy efficient
				applianceThe term
				qualified energy efficient appliance means—
								(A)any dishwasher described in subsection
				(b)(1),
								(B)any clothes washer described in subsection
				(b)(2), and
								(C)any refrigerator described in subsection
				(b)(3).
								.
					(2)Clothes
			 washerSection 45M(f)(3) is
			 amended by inserting commercial before
			 residential the second place it appears.
					(3)Top-loading clothes washerSubsection (f) of section 45M is amended by
			 redesignating paragraphs (4), (5), (6), and (7) as paragraphs (5), (6), (7),
			 and (8), respectively, and by inserting after paragraph (3) the following new
			 paragraph:
						
							(4)Top-loading clothes washerThe term top-loading clothes
				washer means a clothes washer which has the clothes container
				compartment access located on the top of the machine and which operates on a
				vertical
				axis.
							.
					(4)Replacement of energy factorSection 45M(f)(6), as redesignated by
			 paragraph (3), is amended to read as follows:
						
							(6)Modified energy factorThe term modified energy
				factor means the modified energy factor established by the Department of
				Energy for compliance with the Federal energy conservation
				standard.
							.
					(5)Gallons per cycle; water consumption
			 factorSection 45M(f), as
			 amended by paragraph (3), is amended by adding at the end the following:
						
							(9)Gallons per cycleThe term gallons per cycle
				means, with respect to a dishwasher, the amount of water, expressed in gallons,
				required to complete a normal cycle of a dishwasher.
							(10)Water consumption factorThe term water consumption
				factor means, with respect to a clothes washer, the quotient of the
				total weighted per-cycle water consumption divided by the cubic foot (or liter)
				capacity of the clothes
				washer.
							.
					(f)Effective
			 dateThe amendments made by
			 this section shall apply to appliances produced after December 31, 2007.
				306.Accelerated recovery period for
			 depreciation of smart meters and smart grid systems
				(a)In generalSection 168(e)(3)(C) is amended by striking
			 and at the end of clause (iv), by redesignating clause (v) as
			 clause (vii), and by inserting after clause (iv) the following new
			 clauses:
					
						(v)any qualified smart electric meter,
						(vi)any qualified smart electric grid system,
				and
						.
				(b)DefinitionsSection 168(i) is amended by inserting at
			 the end the following new paragraph:
					
						(18)Qualified smart electric meters
							(A)In generalThe term qualified smart electric
				meter means any smart electric meter which is placed in service by a
				taxpayer who is a supplier of electric energy or a provider of electric energy
				services.
							(B)Smart electric meterFor purposes of subparagraph (A), the term
				smart electric meter means any time-based meter and related
				communication equipment which is capable of being used by the taxpayer as part
				of a system that—
								(i)measures and records electricity usage data
				on a time-differentiated basis in at least 24 separate time segments per
				day,
								(ii)provides for the exchange of information
				between supplier or provider and the customer’s electric meter in support of
				time-based rates or other forms of demand response,
								(iii)provides data to such supplier or provider
				so that the supplier or provider can provide energy usage information to
				customers electronically, and
								(iv)provides net metering.
								(19)Qualified smart electric grid
				systems
							(A)In generalThe term qualified smart electric
				grid system means any smart grid property used as part of a system for
				electric distribution grid communications, monitoring, and management placed in
				service by a taxpayer who is a supplier of electric energy or a provider of
				electric energy services.
							(B)Smart grid propertyFor the purposes of subparagraph (A), the
				term smart grid property means electronics and related equipment
				that is capable of—
								(i)sensing, collecting, and monitoring data of
				or from all portions of a utility’s electric distribution grid,
								(ii)providing real-time, two-way communications
				to monitor or manage such grid, and
								(iii)providing real time analysis of and event
				prediction based upon collected data that can be used to improve electric
				distribution system reliability, quality, and
				performance.
								.
				(c)Continued application of 150 percent
			 declining balance methodParagraph (2) of section 168(b) is amended
			 by striking or at the end of subparagraph (B), by redesignating
			 subparagraph (C) as subparagraph (D), and by inserting after subparagraph (B)
			 the following new subparagraph:
					
						(C)any property (other than property described
				in paragraph (3)) which is a qualified smart electric meter or qualified smart
				electric grid system,
				or
						.
				(d)Effective
			 dateThe amendments made by
			 this section shall apply to property placed in service after the date of the
			 enactment of this Act.
				307.Qualified green building and sustainable
			 design projects
				(a)In generalParagraph (8) of section 142(l) is amended
			 by striking September 30, 2009 and inserting September
			 30, 2012.
				(b)Treatment of current refunding
			 bondsParagraph (9) of
			 section 142(l) is amended by striking October 1, 2009 and
			 inserting October 1, 2012.
				(c)AccountabilityThe second sentence of section 701(d) of
			 the American Jobs Creation Act of 2004 is amended by striking
			 issuance, and inserting issuance of the last issue with
			 respect to such project,.
				308.Special depreciation allowance for certain
			 reuse and recycling property
				(a)In generalSection 168 is amended by adding at the end
			 the following new subsection:
					
						(m)Special allowance for certain reuse and
				recycling property
							(1)In generalIn the case of any qualified reuse and
				recycling property—
								(A)the depreciation deduction provided by
				section 167(a) for the taxable year in which such property is placed in service
				shall include an allowance equal to 50 percent of the adjusted basis of the
				qualified reuse and recycling property, and
								(B)the adjusted basis of the qualified reuse
				and recycling property shall be reduced by the amount of such deduction before
				computing the amount otherwise allowable as a depreciation deduction under this
				chapter for such taxable year and any subsequent taxable year.
								(2)Qualified reuse and recycling
				propertyFor purposes of this
				subsection—
								(A)In generalThe term qualified reuse and
				recycling property means any reuse and recycling property—
									(i)to which this section applies,
									(ii)which has a useful life of at least 5
				years,
									(iii)the original use of which commences with
				the taxpayer after August 31, 2008, and
									(iv)which is—
										(I)acquired by purchase (as defined in section
				179(d)(2)) by the taxpayer after August 31, 2008, but only if no written
				binding contract for the acquisition was in effect before September 1, 2008,
				or
										(II)acquired by the taxpayer pursuant to a
				written binding contract which was entered into after August 31, 2008.
										(B)Exceptions
									(i)Bonus depreciation property under
				subsection (k)The term qualified reuse and
				recycling property shall not include any property to which section
				168(k) applies.
									(ii)Alternative depreciation
				propertyThe term
				qualified reuse and recycling property shall not include any
				property to which the alternative depreciation system under subsection (g)
				applies, determined without regard to paragraph (7) of subsection (g) (relating
				to election to have system apply).
									(iii)Election outIf a taxpayer makes an election under this
				clause with respect to any class of property for any taxable year, this
				subsection shall not apply to all property in such class placed in service
				during such taxable year.
									(C)Special rule for self-constructed
				propertyIn the case of a
				taxpayer manufacturing, constructing, or producing property for the taxpayer's
				own use, the requirements of clause (iv) of subparagraph (A) shall be treated
				as met if the taxpayer begins manufacturing, constructing, or producing the
				property after August 31, 2008.
								(D)Deduction allowed in computing minimum
				taxFor purposes of
				determining alternative minimum taxable income under section 55, the deduction
				under subsection (a) for qualified reuse and recycling property shall be
				determined under this section without regard to any adjustment under section
				56.
								(3)DefinitionsFor purposes of this subsection—
								(A)Reuse and recycling property
									(i)In generalThe term reuse and recycling
				property means any machinery and equipment (not including buildings or
				real estate), along with all appurtenances thereto, including software
				necessary to operate such equipment, which is used exclusively to collect,
				distribute, or recycle qualified reuse and recyclable materials.
									(ii)ExclusionSuch term does not include rolling stock or
				other equipment used to transport reuse and recyclable materials.
									(B)Qualified reuse and recyclable
				materials
									(i)In generalThe term qualified reuse and
				recyclable materials means scrap plastic, scrap glass, scrap textiles,
				scrap rubber, scrap packaging, recovered fiber, scrap ferrous and nonferrous
				metals, or electronic scrap generated by an individual or business.
									(ii)Electronic scrapFor purposes of clause (i), the term
				electronic scrap means—
										(I)any cathode ray tube, flat panel screen, or
				similar video display device with a screen size greater than 4 inches measured
				diagonally, or
										(II)any central processing unit.
										(C)Recycling or recycleThe term recycling or
				recycle means that process (including sorting) by which worn or
				superfluous materials are manufactured or processed into specification grade
				commodities that are suitable for use as a replacement or substitute for virgin
				materials in manufacturing tangible consumer and commercial products, including
				packaging.
								.
				(b)Effective
			 dateThe amendment made by
			 this section shall apply to property placed in service after August 31,
			 2008.
				IVMiscellaneous
			 energy provisions
			401.Special rule to implement FERC and State
			 electric restructuring policy
				(a)Extension for qualified electric
			 utilities
					(1)In generalParagraph (3) of section 451(i) is amended
			 by inserting (before January 1, 2010, in the case of a qualified
			 electric utility) after January 1, 2008.
					(2)Qualified electric utilitySubsection (i) of section 451 is amended by
			 redesignating paragraphs (6) through (10) as paragraphs (7) through (11),
			 respectively, and by inserting after paragraph (5) the following new
			 paragraph:
						
							(6)Qualified electric utilityFor purposes of this subsection, the term
				qualified electric utility means a person that, as of the date
				of the qualifying electric transmission transaction, is vertically integrated,
				in that it is both—
								(A)a transmitting utility (as defined in
				section 3(23) of the Federal Power Act (16 U.S.C. 796(23))) with respect to the
				transmission facilities to which the election under this subsection applies,
				and
								(B)an electric utility (as defined in section
				3(22) of the Federal Power Act (16 U.S.C.
				796(22))).
								.
					(b)Extension of period for transfer of
			 operational control authorized by FERCClause (ii) of section 451(i)(4)(B) is
			 amended by striking December 31, 2007 and inserting the
			 date which is 4 years after the close of the taxable year in which the
			 transaction occurs.
				(c)Property located outside the united states
			 not treated as exempt utility propertyParagraph (5) of section 451(i) is amended
			 by adding at the end the following new subparagraph:
					
						(C)Exception for property located outside the
				united statesThe term
				exempt utility property shall not include any property which is
				located outside the United
				States.
						.
				(d)Effective Dates
					(1)ExtensionThe amendments made by subsection (a) shall
			 apply to transactions after December 31, 2007.
					(2)Transfers of operational
			 controlThe amendment made by
			 subsection (b) shall take effect as if included in section 909 of the American
			 Jobs Creation Act of 2004.
					(3)Exception for property located outside the
			 united statesThe amendment
			 made by subsection (c) shall apply to transactions after the date of the
			 enactment of this Act.
					402.Modification
			 of credit for production from advanced nuclear power facilities
				(a)In
			 generalParagraph (2) of section 45J(b) (relating to national
			 limitation) is amended by striking 6,000 megawatts and inserting
			 8,000 megawatts.
				(b)Allocation of
			 credit to private partners of tax-exempt entities
					(1)In
			 generalSection 45J (relating to credit for production from
			 advanced nuclear power facilities) is amended—
						(A)by redesignating
			 subsection (e) as subsection (f), and
						(B)by inserting
			 after subsection (d) the following new subsection:
							
								(e)Special rule
				for public-private partnerships
									(1)In
				generalIn the case of an advanced nuclear power facility which
				is owned by a public-private partnership, any qualified public entity which is
				a member of such partnership may transfer such entity's allocation of the
				credit under subsection (a) to any non-public entity which is a member of such
				partnership, except that the aggregate allocations of such credit claimed by
				such non-public entity shall be subject to the limitations under subsections
				(b) and (c) and section 38(c).
									(2)Qualified
				public entityFor purposes of this subsection, the term
				qualified public entity means a Federal, State, or local
				government entity, or any political subdivision thereof, or a cooperative
				organization described in section 1381(a).
									(3)Verification of
				transfer of allocationA qualified public entity that makes a
				transfer under paragraph (1), and a non-public entity that receives an
				allocation under such a transfer, shall provide verification of such transfer
				in such manner and at such time as the Secretary shall
				prescribe.
									.
						(2)Coordination
			 with general business creditSubsection (c) of section 38
			 (relating to limitation based on amount of tax) is amended by adding at the end
			 the following new paragraph:
						
							(6)Special rule
				for credit for production from advanced nuclear power facilities
								(A)In
				generalIn the case of the credit for production from advanced
				nuclear power facilities determined under section 45J(a), paragraph (1) shall
				not apply with respect to any qualified public entity (as defined in section
				45J(e)(2)) which transfers the entity's allocation of such credit to a
				non-public partner as provided in section 45J(e)(1).
								(B)Verification of
				transferSubparagraph (A) shall not apply to any qualified public
				entity unless such entity provides verification of a transfer of credit
				allocation as required under section
				45J(e)(3).
								.
					(c)Effective
			 date
					(1)In
			 generalThe amendment made by subsection (a) shall apply to
			 electricity produced in taxable years beginning after the date of the enactment
			 of this Act.
					(2)Allocation of
			 creditThe amendments made by subsection (b) shall apply to
			 taxable years beginning after the date of the enactment of this Act.
					403.Income averaging for amounts received in
			 connection with the Exxon Valdez litigation
				(a)Income averaging of amounts received from
			 the Exxon Valdez litigationFor purposes of section 1301 of the
			 Internal Revenue Code of 1986—
					(1)any qualified
			 taxpayer who receives any qualified settlement income in any taxable year shall
			 be treated as engaged in a fishing business (determined without regard to the
			 commercial nature of the business), and
					(2)such qualified
			 settlement income shall be treated as income attributable to such a fishing
			 business for such taxable year.
					(b)Contributions of amounts received to
			 retirement accounts
					(1)In generalAny qualified taxpayer who receives
			 qualified settlement income during the taxable year may, at any time before the
			 end of the taxable year in which such income was received, make one or more
			 contributions to an eligible retirement plan of which such qualified taxpayer
			 is a beneficiary in an aggregate amount not to exceed the lesser of—
						(A)$100,000 (reduced by the amount of
			 qualified settlement income contributed to an eligible retirement plan in prior
			 taxable years pursuant to this subsection), or
						(B)the amount of qualified settlement income
			 received by the individual during the taxable year.
						(2)Time when contributions deemed
			 madeFor purposes of
			 paragraph (1), a qualified taxpayer shall be deemed to have made a contribution
			 to an eligible retirement plan on the last day of the taxable year in which
			 such income is received if the contribution is made on account of such taxable
			 year and is made not later than the time prescribed by law for filing the
			 return for such taxable year (not including extensions thereof).
					(3)Treatment of contributions to eligible
			 retirement plansFor purposes
			 of the Internal Revenue Code of 1986, if a contribution is made pursuant to
			 paragraph (1) with respect to qualified settlement income, then—
						(A)except as provided in paragraph (4)—
							(i)to the extent of such contribution, the
			 qualified settlement income shall not be included in taxable income, and
							(ii)for purposes of section 72 of such Code,
			 such contribution shall not be considered to be investment in the
			 contract,
							(B)the qualified taxpayer shall, to the extent
			 of the amount of the contribution, be treated—
							(i)as having received the qualified settlement
			 income—
								(I)in the case of a contribution to an
			 individual retirement plan (as defined under section 7701(a)(37) of such Code),
			 in a distribution described in section 408(d)(3) of such Code, and
								(II)in the case of any other eligible
			 retirement plan, in an eligible rollover distribution (as defined under section
			 402(f)(2) of such Code), and
								(ii)as having transferred the amount to the
			 eligible retirement plan in a direct trustee to trustee transfer within 60 days
			 of the distribution,
							(C)section
			 408(d)(3)(B) of the Internal Revenue Code of 1986 shall not apply with respect
			 to amounts treated as a rollover under this paragraph, and
						(D)section
			 408A(c)(3)(B) of the Internal Revenue Code of 1986 shall not apply with respect
			 to amounts contributed to a Roth IRA (as defined under section 408A(b) of such
			 Code) or a designated Roth contribution to an applicable retirement plan
			 (within the meaning of section 402A of such Code) under this paragraph.
						(4)Special rule for Roth IRAs and Roth
			 401(k)sFor purposes of the Internal Revenue Code
			 of 1986, if a contribution is made pursuant to paragraph (1) with respect to
			 qualified settlement income to a Roth IRA (as defined under section 408A(b) of
			 such Code) or as a designated Roth contribution to an applicable retirement
			 plan (within the meaning of section 402A of such Code), then—
						(A)the qualified settlement income shall be
			 includible in taxable income, and
						(B)for purposes of section 72 of such Code,
			 such contribution shall be considered to be investment in the contract.
						(5)Eligible retirement planFor purpose of this subsection, the term
			 eligible retirement plan has the meaning given such term under
			 section 402(c)(8)(B) of the Internal Revenue Code of 1986.
					(c)Treatment of qualified settlement income
			 under employment taxes
					(1)SECAFor purposes of chapter 2 of the Internal
			 Revenue Code of 1986 and section 211 of the Social Security Act, no portion of
			 qualified settlement income received by a qualified taxpayer shall be treated
			 as self-employment income.
					(2)FICAFor
			 purposes of chapter 21 of the Internal Revenue Code of 1986 and section 209 of
			 the Social Security Act, no portion of qualified settlement income received by
			 a qualified taxpayer shall be treated as wages.
					(d)Qualified taxpayerFor purposes of this section, the term
			 qualified taxpayer means—
					(1)any individual who is a plaintiff in the
			 civil action In re Exxon
			 Valdez, No. 89–095–CV (HRH) (Consolidated) (D. Alaska);
			 or
					(2)any individual who is a beneficiary of the
			 estate of such a plaintiff who—
						(A)acquired the right to receive qualified
			 settlement income from that plaintiff; and
						(B)was the spouse or an immediate relative of
			 that plaintiff.
						(e)Qualified settlement incomeFor purposes of this section, the term
			 qualified settlement income means any interest and punitive damage
			 awards which are—
					(1)otherwise includible in taxable income,
			 and
					(2)received (whether as lump sums or periodic
			 payments) in connection with the civil action
			 In re Exxon
			 Valdez, No. 89–095–CV (HRH) (Consolidated) (D. Alaska) (whether
			 pre- or post-judgment and whether related to a settlement or judgment).
					VRevenue
			 provisions
			501.Limitation of
			 deduction for income attributable to domestic production of oil, gas, or
			 primary products thereof
				(a)Denial of
			 deduction for major integrated oil companies and State-owned oil companies for
			 income attributable to domestic production of oil, gas, or primary products
			 thereof
					(1)In
			 generalSubparagraph (B) of section 199(c)(4) of the Internal
			 Revenue Code of 1986 (relating to exceptions) is amended by striking
			 or at the end of clause (ii), by striking the period at the end
			 of clause (iii) and inserting , or, and by inserting after
			 clause (iii) the following new clause:
						
							(iv)in the case of any disqualified oil
				company, the production, refining, processing, transportation, or distribution
				of oil, gas, or any primary product
				thereof.
							.
					(2)Disqualified oil
			 companySection 199(c) of such Code is
			 amended by adding at the end the following new paragraph:
						
							(8)Disqualified
				oil company
								(A)In
				generalThe term disqualified oil company
				means—
									(i)any major
				integrated oil company (as defined in section 167(h)(5)(B)) during any taxable
				year described in section 167(h)(5)(B), or
									(ii)any controlled
				commercial entity (as defined in section 892(a)(2)(B)) the commercial
				activities of which during the taxable year includes the production, refining,
				processing, transportation, or distribution of oil, gas, or any primary product
				thereof.
									(B)Primary
				productThe term primary product has the same
				meaning as when used in section 927(a)(2)(C), as in effect before its
				repeal.
								.
					(b)Limitation on
			 oil related qualified production activities income for taxpayers other than
			 major integrated oil companies and State-owned oil companies
					(1)In
			 generalSection 199(d) of the Internal
			 Revenue Code of 1986 is amended by redesignating paragraph (9) as paragraph
			 (10) and by inserting after paragraph (8) the following new paragraph:
						
							(9)Special rule for
				taxpayers with oil related qualified production activities income
								(A)In
				generalIf a taxpayer (other than a disqualified oil company) has
				oil related qualified production activities income for any taxable year
				beginning after 2009, the amount otherwise allowable as a deduction under
				subsection (a) shall be reduced by 3 percent of the least of—
									(i)the oil related
				qualified production activities income of the taxpayer for the taxable
				year,
									(ii)the qualified
				production activities income of the taxpayer for the taxable year, or
									(iii)taxable income
				(determined without regard to this section).
									(B)Oil related
				qualified production activities incomeThe term oil related
				qualified production activities income means for any taxable year the
				qualified production activities income which is attributable to the production,
				refining, processing, transportation, or distribution of oil, gas, or any
				primary product thereof during such taxable
				year.
								.
					(2)Conforming
			 amendmentSection 199(d)(2) of such Code (relating to application
			 to individuals) is amended by striking subsection (a)(1)(B) and
			 inserting subsections (a)(1)(B) and (d)(9)(A)(iii).
					(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2008.
				502.Tax on crude oil and
			 natural gas produced from the outer Continental Shelf in the Gulf of
			 Mexico
				(a)In
			 generalSubtitle E (relating to alcohol, tobacco, and certain
			 other excise taxes) is amended by adding at the end the following new
			 chapter:
					
						56Tax on severance
				of crude oil and natural gas from the outer Continental Shelf in the Gulf of
				Mexico
							
								Sec. 5896. Imposition of
				  tax.
								Sec. 5897. Taxable crude oil or natural
				  gas and removal price.
								Sec. 5898. Special rules and
				  definitions.
							
							5896.Imposition of
				tax
								(a)In
				generalIn addition to any other tax imposed under this title,
				there is hereby imposed a tax equal to 13 percent of the removal price of any
				taxable crude oil or natural gas removed from the premises during any taxable
				period.
								(b)Credit for
				Federal royalties paid
									(1)In
				generalThere shall be allowed as a credit against the tax
				imposed by subsection (a) with respect to the production of any taxable crude
				oil or natural gas an amount equal to the aggregate amount of royalties paid
				under Federal law with respect to such production.
									(2)LimitationThe
				aggregate amount of credits allowed under paragraph (1) to any taxpayer for any
				taxable period shall not exceed the amount of tax imposed by subsection (a) for
				such taxable period.
									(c)Tax paid by
				producerThe tax imposed by this section shall be paid by the
				producer of the taxable crude oil or natural gas.
								5897.Taxable crude
				oil or natural gas and removal price
								(a)Taxable crude
				oil or natural gasFor purposes of this chapter, the term
				taxable crude oil or natural gas means crude oil or natural gas
				which is produced from Federal submerged lands on the outer Continental Shelf
				in the Gulf of Mexico pursuant to a lease entered into with the United States
				which authorizes the production.
								(b)Removal
				priceFor purposes of this chapter—
									(1)In
				generalExcept as otherwise provided in this subsection, the term
				removal price means—
										(A)in the case of
				taxable crude oil, the amount for which a barrel of such crude oil is sold,
				and
										(B)in the case of
				taxable natural gas, the amount per 1,000 cubic feet for which such natural gas
				is sold.
										(2)Sales between
				related personsIn the case of a sale between related persons,
				the removal price shall not be less than the constructive sales price for
				purposes of determining gross income from the property under section
				613.
									(3)Oil or gas
				removed from property before saleIf crude oil or natural gas is
				removed from the property before it is sold, the removal price shall be the
				constructive sales price for purposes of determining gross income from the
				property under section 613.
									(4)Refining begun
				on propertyIf the manufacture or conversion of crude oil into
				refined products begins before such oil is removed from the property—
										(A)such oil shall be
				treated as removed on the day such manufacture or conversion begins, and
										(B)the removal price
				shall be the constructive sales price for purposes of determining gross income
				from the property under section 613.
										(5)PropertyThe
				term property has the meaning given such term by section
				614.
									5898.Special rules
				and definitions
								(a)Administrative
				requirements
									(1)Withholding and
				deposit of taxThe Secretary shall provide for the withholding
				and deposit of the tax imposed under section 5896 on a quarterly basis.
									(2)Records and
				informationEach taxpayer liable for tax under section 5896 shall
				keep such records, make such returns, and furnish such information (to the
				Secretary and to other persons having an interest in the taxable crude oil or
				natural gas) with respect to such oil as the Secretary may by regulations
				prescribe.
									(3)Taxable
				periods; return of tax
										(A)Taxable
				periodExcept as provided by the Secretary, each calendar year
				shall constitute a taxable period.
										(B)ReturnsThe
				Secretary shall provide for the filing, and the time for filing, of the return
				of the tax imposed under section 5896.
										(b)DefinitionsFor
				purposes of this chapter—
									(1)ProducerThe
				term producer means the holder of the economic interest with
				respect to the crude oil or natural gas.
									(2)Crude
				oilThe term crude oil includes crude oil
				condensates and natural gasoline.
									(3)Premises and
				crude oil productThe terms premises and crude
				oil product have the same meanings as when used for purposes of
				determining gross income from the property under section 613.
									(c)Adjustment of
				removal priceIn determining the removal price of oil or natural
				gas from a property in the case of any transaction, the Secretary may adjust
				the removal price to reflect clearly the fair market value of oil or natural
				gas removed.
								(d)RegulationsThe
				Secretary shall prescribe such regulations as may be necessary or appropriate
				to carry out the purposes of this
				chapter.
								.
				(b)Deductibility
			 of taxThe first sentence of section 164(a) (relating to
			 deduction for taxes) is amended by inserting after paragraph (5) the following
			 new paragraph:
					
						(6)The tax imposed
				by section 5896(a) (after application of section 5896(b)) on the severance of
				crude oil or natural gas from the outer Continental Shelf in the Gulf of
				Mexico.
						.
				(c)Clerical
			 amendmentThe table of chapters for subtitle E is amended by
			 adding at the end the following new item:
					
						
							Chapter 56. Tax on severance of crude oil
				and natural gas from the outer Continental Shelf in the Gulf of
				Mexico.
						
						.
				(d)Effective
			 dateThe amendments made by this section shall apply to crude oil
			 or natural gas removed after December 31, 2008.
				503.Elimination of
			 the different treatment of foreign oil and gas extraction income and foreign
			 oil related income for purposes of the foreign tax credit
				(a)In
			 generalSubsections (a) and (b) of section 907 (relating to
			 special rules in case of foreign oil and gas income) are amended to read as
			 follows:
					
						(a)Reduction in
				amount allowed as foreign tax under section 901In applying
				section 901, the amount of any foreign oil and gas taxes paid or accrued (or
				deemed to have been paid) during the taxable year which would (but for this
				subsection) be taken into account for purposes of section 901 shall be reduced
				by the amount (if any) by which the amount of such taxes exceeds the product
				of—
							(1)the amount of the
				combined foreign oil and gas income for the taxable year,
							(2)multiplied
				by—
								(A)in the case of a
				corporation, the percentage which is equal to the highest rate of tax specified
				under section 11(b), or
								(B)in the case of an
				individual, a fraction the numerator of which is the tax against which the
				credit under section 901(a) is taken and the denominator of which is the
				taxpayer's entire taxable income.
								(b)Combined
				foreign oil and gas income; foreign oil and gas taxesFor
				purposes of this section—
							(1)Combined
				foreign oil and gas incomeThe term combined foreign oil
				and gas income means, with respect to any taxable year, the sum
				of—
								(A)foreign oil and
				gas extraction income, and
								(B)foreign oil
				related income.
								(2)Foreign oil and
				gas taxesThe term foreign oil and gas taxes means,
				with respect to any taxable year, the sum of—
								(A)oil and gas
				extraction taxes, and
								(B)any income, war
				profits, and excess profits taxes paid or accrued (or deemed to have been paid
				or accrued under section 902 or 960) during the taxable year with respect to
				foreign oil related income (determined without regard to subsection (c)(4)) or
				loss which would be taken into account for purposes of section 901 without
				regard to this
				section.
								.
				(b)Recapture of
			 foreign oil and gas lossesParagraph (4) of section 907(c)
			 (relating to recapture of foreign oil and gas extraction losses by
			 recharacterizing later extraction income) is amended to read as follows:
					
						(4)Recapture of
				foreign oil and gas losses by recharacterizing later combined foreign oil and
				gas income
							(A)In
				generalThe combined foreign oil and gas income of a taxpayer for
				a taxable year (determined without regard to this paragraph) shall be
				reduced—
								(i)first by the
				amount determined under subparagraph (B), and
								(ii)then by the
				amount determined under subparagraph (C).
								The
				aggregate amount of such reductions shall be treated as income (from sources
				without the United States) which is not combined foreign oil and gas
				income.(B)Reduction for
				pre-2009 foreign oil extraction lossesThe reduction under this
				paragraph shall be equal to the lesser of—
								(i)the foreign oil
				and gas extraction income of the taxpayer for the taxable year (determined
				without regard to this paragraph), or
								(ii)the excess
				of—
									(I)the aggregate
				amount of foreign oil extraction losses for preceding taxable years beginning
				after December 31, 1982, and before January 1, 2009, over
									(II)so much of such
				aggregate amount as was recharacterized under this paragraph (as in effect
				before and after the date of the enactment of the
				Energy Independence and Investment Act of
				2008) for preceding taxable years beginning after December 31,
				1982.
									(C)Reduction for
				post-2008 foreign oil and gas lossesThe reduction under this
				paragraph shall be equal to the lesser of—
								(i)the combined
				foreign oil and gas income of the taxpayer for the taxable year (determined
				without regard to this paragraph), reduced by an amount equal to the reduction
				under subparagraph (A) for the taxable year, or
								(ii)the excess
				of—
									(I)the aggregate
				amount of foreign oil and gas losses for preceding taxable years beginning
				after December 31, 2008, over
									(II)so much of such
				aggregate amount as was recharacterized under this paragraph for preceding
				taxable years beginning after December 31, 2008.
									(D)Foreign oil and
				gas loss defined
								(i)In
				generalFor purposes of this paragraph, the term foreign
				oil and gas loss means the amount by which—
									(I)the gross income
				for the taxable year from sources without the United States and its possessions
				(whether or not the taxpayer chooses the benefits of this subpart for such
				taxable year) taken into account in determining the combined foreign oil and
				gas income for such year, is exceeded by
									(II)the sum of the
				deductions properly apportioned or allocated thereto.
									(ii)Net operating
				loss deduction not taken into accountFor purposes of clause (i),
				the net operating loss deduction allowable for the taxable year under section
				172(a) shall not be taken into account.
								(iii)Expropriation
				and casualty losses not taken into accountFor purposes of clause
				(i), there shall not be taken into account—
									(I)any foreign
				expropriation loss (as defined in section 172(h) (as in effect on the day
				before the date of the enactment of the Revenue Reconciliation Act of 1990))
				for the taxable year, or
									(II)any loss for the
				taxable year which arises from fire, storm, shipwreck, or other casualty, or
				from theft,
									to the extent
				such loss is not compensated for by insurance or otherwise.(iv)Foreign oil
				extraction lossFor purposes of subparagraph (B)(ii)(I), foreign
				oil extraction losses shall be determined under this paragraph as in effect on
				the day before the date of the enactment of the
				Energy Independence and Investment Act of
				2008.
								.
				(c)Carryback and
			 carryover of disallowed creditsSection 907(f) (relating to
			 carryback and carryover of disallowed credits) is amended—
					(1)by striking
			 oil and gas extraction taxes each place it appears and inserting
			 foreign oil and gas taxes, and
					(2)by adding at the
			 end the following new paragraph:
						
							(4)Transition
				rules for pre-2009 and 2009 disallowed credits
								(A)Pre-2009
				creditsIn the case of any unused credit year beginning before
				January 1, 2009, this subsection shall be applied to any unused oil and gas
				extraction taxes carried from such unused credit year to a year beginning after
				December 31, 2008—
									(i)by substituting
				oil and gas extraction taxes for foreign oil and gas
				taxes each place it appears in paragraphs (1), (2), and (3), and
									(ii)by computing,
				for purposes of paragraph (2)(A), the limitation under subparagraph (A) for the
				year to which such taxes are carried by substituting foreign oil and gas
				extraction income for foreign oil and gas income in
				subsection (a).
									(B)2009
				creditsIn the case of any unused credit year beginning in 2009,
				the amendments made to this subsection by the Energy Independence and Investment Act of
				2008 shall be treated as being in effect for any preceding year
				beginning before January 1, 2009, solely for purposes of determining how much
				of the unused foreign oil and gas taxes for such unused credit year may be
				deemed paid or accrued in such preceding
				year.
								.
					(d)Conforming
			 amendmentSection 6501(i) is amended by striking oil and
			 gas extraction taxes and inserting foreign oil and gas
			 taxes.
				(e)Effective dateThe amendments
			 made by this section shall apply to taxable years beginning after December 31,
			 2008.
				504.Broker reporting of customer’s basis in
			 securities transactions
				(a)In general
					(1)Broker reporting for securities
			 transactionsSection 6045 is
			 amended by adding at the end the following new subsection:
						
							(g)Additional information required in the case
				of securities transactions, etc
								(1)In generalIf a broker is otherwise required to make a
				return under subsection (a) with respect to the gross proceeds of the sale of a
				covered security, the broker shall include in such return the information
				described in paragraph (2).
								(2)Additional information required
									(A)In generalThe information required under paragraph
				(1) to be shown on a return with respect to a covered security of a customer
				shall include the customer’s adjusted basis in such security and whether any
				gain or loss with respect to such security is long-term or short-term (within
				the meaning of section 1222).
									(B)Determination of adjusted
				basisFor purposes of
				subparagraph (A)—
										(i)In generalThe customer’s adjusted basis shall be
				determined—
											(I)in the case of any security (other than any
				stock for which an average basis method is permissible under section 1012), in
				accordance with the first-in first-out method unless the customer notifies the
				broker by means of making an adequate identification of the stock sold or
				transferred, and
											(II)in the case of any stock for which an
				average basis method is permissible under section 1012, in accordance with the
				broker’s default method unless the customer notifies the broker that he elects
				another acceptable method under section 1012 with respect to the account in
				which such stock is held.
											(ii)Exception for wash salesExcept as otherwise provided by the
				Secretary, the customer’s adjusted basis shall be determined without regard to
				section 1091 (relating to loss from wash sales of stock or securities) unless
				the transactions occur in the same account with respect to identical
				securities.
										(3)Covered securityFor purposes of this subsection—
									(A)In generalThe term covered security
				means any specified security acquired on or after the applicable date if such
				security—
										(i)was acquired through a transaction in the
				account in which such security is held, or
										(ii)was transferred to such account from an
				account in which such security was a covered security, but only if the broker
				received a statement under section 6045A with respect to the transfer.
										(B)Specified securityThe term specified security
				means—
										(i)any share of stock in a corporation,
										(ii)any note, bond, debenture, or other
				evidence of indebtedness,
										(iii)any commodity, or contract or derivative
				with respect to such commodity, if the Secretary determines that adjusted basis
				reporting is appropriate for purposes of this subsection, and
										(iv)any other financial instrument with respect
				to which the Secretary determines that adjusted basis reporting is appropriate
				for purposes of this subsection.
										(C)Applicable dateThe term applicable date
				means—
										(i)January 1, 2010, in the case of any
				specified security which is stock in a corporation (other than any stock
				described in clause (ii)),
										(ii)January 1, 2011, in the case of any stock
				for which an average basis method is permissible under section 1012, and
										(iii)January 1, 2012, or such later date
				determined by the Secretary in the case of any other specified security.
										(4)Treatment of S corporationsIn the case of the sale of a covered
				security acquired by an S corporation (other than a financial institution)
				after December 31, 2011, such S corporation shall be treated in the same manner
				as a partnership for purposes of this section.
								(5)Special rules for short salesIn the case of a short sale, reporting
				under this section shall be made for the year in which such sale is
				closed.
								.
					(2)Broker information required with respect to
			 optionsSection 6045, as
			 amended by subsection (a), is amended by adding at the end the following new
			 subsection:
						
							(h)Application to options on
				securities
								(1)Exercise of optionFor purposes of this section, if a covered
				security is acquired or disposed of pursuant to the exercise of an option that
				was granted or acquired in the same account as the covered security, the amount
				received with respect to the grant or paid with respect to the acquisition of
				such option shall be treated as an adjustment to gross proceeds or as an
				adjustment to basis, as the case may be.
								(2)Lapse or closing transactionIn the case of the lapse (or closing
				transaction (as defined in section 1234(b)(2)(A))) of an option on a specified
				security or the exercise of a cash-settled option on a specified security,
				reporting under subsections (a) and (g) with respect to such option shall be
				made for the calendar year which includes the date of such lapse, closing
				transaction, or exercise.
								(3)Prospective applicationParagraphs (1) and (2) shall not apply to
				any option which is granted or acquired before January 1, 2012.
								(4)DefinitionsFor purposes of this subsection, the terms
				covered security and specified security shall have
				the meanings given such terms in subsection
				(g)(3).
								.
					(3)Extension of period for statements sent to
			 customers
						(A)In generalSubsection (b) of section 6045 is amended
			 by striking January 31 and inserting February
			 15.
						(B)Statements related to substitute
			 paymentsSubsection (d) of
			 section 6045 is amended—
							(i)by striking at such time
			 and, and
							(ii)by inserting after other
			 item. the following new sentence: The written statement required
			 under the preceding sentence shall be furnished on or before February 15 of the
			 year following the calendar year in which the payment was made..
							(C)Other statementsSubsection (b) of section 6045 is amended
			 by adding at the end the following: In the case of a consolidated
			 reporting statement (as defined in regulations) with respect to any account,
			 any statement which would otherwise be required to be furnished on or before
			 January 31 of a calendar year with respect to any item reportable to the
			 taxpayer shall instead be required to be furnished on or before February 15 of
			 such calendar year if furnished with such consolidated reporting
			 statement..
						(b)Determination of basis of certain
			 securities on account by account or average basis methodSection 1012 is amended—
					(1)by striking The basis of
			 property and inserting the following:
						
							(a)In generalThe basis of
				property
							,
					(2)by striking The cost of real
			 property and inserting the following:
						
							(b)Special rule for apportioned real estate
				taxesThe cost of real
				property
							,
				and
					(3)by adding at the end the following new
			 subsections:
						
							(c)Determinations by account
								(1)In generalIn the case of the sale, exchange, or other
				disposition of a specified security on or after the applicable date, the
				conventions prescribed by regulations under this section shall be applied on an
				account by account basis.
								(2)Application to open-end funds
									(A)In generalExcept as provided in subparagraph (B), any
				stock in an open-end fund acquired before January 1, 2011, shall be treated as
				a separate account from any such stock acquired on or after such date.
									(B)Election by open-end fund for treatment as
				single accountIf an open-end
				fund elects to have this subparagraph apply with respect to one or more of its
				stockholders—
										(i)subparagraph (A) shall not apply with
				respect to any stock in such fund held by such stockholders, and
										(ii)all stock in such fund which is held by
				such stockholders shall be treated as covered securities described in section
				6045(g)(3) without regard to the date of the acquisition of such stock.
										A rule similar to the rule of the
				preceding sentence shall apply with respect to a broker holding stock in an
				open-end fund as a nominee.(3)DefinitionsFor purposes of this section—
									(A)Open-end fundThe term open-end fund means a
				regulated investment company (as defined in section 851) which is offering for
				sale or has outstanding any redeemable security of which it is the issuer. Any
				stock which is traded on an established securities exchange shall not be
				treated as stock in an open-end fund.
									(B)Specified security; applicable
				dateThe terms
				specified security and applicable date shall have the
				meaning given such terms in section 6045(g).
									(d)Average basis for stock acquired pursuant
				to a dividend reinvestment plan
								(1)In generalIn the case of any stock acquired after
				December 31, 2010, in connection with a dividend reinvestment plan, the basis
				of such stock while held as part of such plan shall be determined using one of
				the methods which may be used for determining the basis of stock in an open-end
				fund.
								(2)Treatment after transferIn the case of the transfer to another
				account of stock to which paragraph (1) applies, such stock shall have a cost
				basis in such other account equal to its basis in the dividend reinvestment
				plan immediately before such transfer (properly adjusted for any fees or other
				charges taken into account in connection with such transfer).
								(3)Separate accounts; election for treatment
				as single accountRules
				similar to the rules of subsection (c)(2) shall apply for purposes of this
				subsection.
								(4)Dividend reinvestment planFor purposes of this subsection—
									(A)In generalThe term dividend reinvestment
				plan means any arrangement under which dividends on any stock are
				reinvested in stock identical to the stock with respect to which the dividends
				are paid.
									(B)Initial stock acquisition treated as
				acquired in connection with planStock shall be treated as acquired in
				connection with a dividend reinvestment plan if such stock is acquired pursuant
				to such plan or if the dividends paid on such stock are subject to such
				plan.
									.
					(c)Information by transferors To aid
			 brokers
					(1)In generalSubpart B of part III of subchapter A of
			 chapter 61 is amended by inserting after section 6045 the following new
			 section:
						
							6045A.Information required in connection with
				transfers of covered securities to brokers
								(a)Furnishing of informationEvery applicable person which transfers to
				a broker (as defined in section 6045(c)(1)) a security which is a covered
				security (as defined in section 6045(g)(3)) in the hands of such applicable
				person shall furnish to such broker a written statement in such manner and
				setting forth such information as the Secretary may by regulations prescribe
				for purposes of enabling such broker to meet the requirements of section
				6045(g).
								(b)Applicable personFor purposes of subsection (a), the term
				applicable person means—
									(1)any broker (as defined in section
				6045(c)(1)), and
									(2)any other person as provided by the
				Secretary in regulations.
									(c)Time for furnishing statementExcept as otherwise provided by the
				Secretary, any statement required by subsection (a) shall be furnished not
				later than 15 days after the date of the transfer described in such
				subsection.
								.
					(2)Assessable penaltiesParagraph (2) of section 6724(d), as
			 amended by the Housing Assistance Tax Act of 2008, is amended by redesignating
			 subparagraphs (I) through (DD) as subparagraphs (J) through (EE), respectively,
			 and by inserting after subparagraph (H) the following new subparagraph:
						
							(I)section 6045A (relating to information
				required in connection with transfers of covered securities to
				brokers),
							.
					(3)Clerical amendmentThe table of sections for subpart B of part
			 III of subchapter A of chapter 61 is amended by inserting after the item
			 relating to section 6045 the following new item:
						
							
								Sec. 6045A. Information
				required in connection with transfers of covered securities to
				brokers.
							
							.
					(d)Additional issuer information To aid
			 brokers
					(1)In generalSubpart B of part III of subchapter A of
			 chapter 61, as amended by subsection (b), is amended by inserting after section
			 6045A the following new section:
						
							6045B.Returns relating to actions affecting basis
				of specified securities
								(a)In generalAccording to the forms or regulations
				prescribed by the Secretary, any issuer of a specified security shall make a
				return setting forth—
									(1)a description of any organizational action
				which affects the basis of such specified security of such issuer,
									(2)the quantitative effect on the basis of
				such specified security resulting from such action, and
									(3)such other information as the Secretary may
				prescribe.
									(b)Time for filing returnAny return required by subsection (a) shall
				be filed not later than the earlier of—
									(1)45 days after the date of the action
				described in subsection (a), or
									(2)January 15 of the year following the
				calendar year during which such action occurred.
									(c)Statements To be furnished to holders of
				specified securities or their nomineesAccording to the forms or regulations
				prescribed by the Secretary, every person required to make a return under
				subsection (a) with respect to a specified security shall furnish to the
				nominee with respect to the specified security (or certificate holder if there
				is no nominee) a written statement showing—
									(1)the name, address, and phone number of the
				information contact of the person required to make such return,
									(2)the information required to be shown on
				such return with respect to such security, and
									(3)such other information as the Secretary may
				prescribe.
									The written statement required under
				the preceding sentence shall be furnished to the holder on or before January 15
				of the year following the calendar year during which the action described in
				subsection (a) occurred.(d)Specified securityFor purposes of this section, the term
				specified security has the meaning given such term by section
				6045(g)(3)(B). No return shall be required under this section with respect to
				actions described in subsection (a) with respect to a specified security which
				occur before the applicable date (as defined in section 6045(g)(3)(C)) with
				respect to such security.
								(e)Public reporting in lieu of
				returnThe Secretary may
				waive the requirements under subsections (a) and (c) with respect to a
				specified security, if the person required to make the return under subsection
				(a) makes publicly available, in such form and manner as the Secretary
				determines necessary to carry out the purposes of this section—
									(1)the name, address, phone number, and email
				address of the information contact of such person, and
									(2)the information described in paragraphs
				(1), (2), and (3) of subsection
				(a).
									.
					(2)Assessable penalties
						(A)Subparagraph (B) of section 6724(d)(1), as
			 amended by the Housing Assistance Tax Act of 2008, is amended by redesignating
			 clause (iv) and each of the clauses which follow as clauses (v) through
			 (xxiii), respectively, and by inserting after clause (iii) the following new
			 clause:
							
								(iv)section 6045B(a) (relating to returns
				relating to actions affecting basis of specified
				securities),
								.
						(B)Paragraph (2) of section 6724(d), as
			 amended by the Housing Assistance Tax Act of 2008 and by subsection (c)(2), is
			 amended by redesignating subparagraphs (J) through (EE) as subparagraphs (K)
			 through (FF), respectively, and by inserting after subparagraph (I) the
			 following new subparagraph:
							
								(J)subsections (c) and (e) of section 6045B
				(relating to returns relating to actions affecting basis of specified
				securities),
								.
						(3)Clerical amendmentThe table of sections for subpart B of part
			 III of subchapter A of chapter 61, as amended by subsection (b)(3), is amended
			 by inserting after the item relating to section 6045A the following new
			 item:
						
							
								Sec. 6045B. Returns relating to
				actions affecting basis of specified
				securities.
							
							.
					(e)Effective date
					(1)In generalExcept as otherwise provided in this
			 subsection, the amendments made by this section shall take effect on January 1,
			 2010.
					(2)Extension of period for statements sent to
			 customersThe amendments made
			 by subsection (a)(3) shall apply to statements required to be furnished after
			 December 31, 2008.
					505.Increase and
			 extension of Oil Spill Liability Trust Fund tax
				(a)Increase in
			 rate
					(1)In
			 generalSection 4611(c)(2)(B) (relating to rates) is amended by
			 striking 5 cents and inserting 12 cents.
					(2)Effective
			 dateThe amendment made by this subsection shall apply on and
			 after the first day of the first calendar quarter beginning more than 60 days
			 after the date of the enactment of this Act.
					(b)Extension
					(1)In
			 generalSection 4611(f) (relating to application of Oil Spill
			 Liability Trust Fund financing rate) is amended by striking paragraphs (2) and
			 (3) and inserting the following new paragraph:
						
							(2)TerminationThe
				Oil Spill Liability Trust Fund financing rate shall not apply after December
				31,
				2017.
							.
					(2)Conforming
			 amendmentSection 4611(f)(1) is amended by striking
			 paragraphs (2) and (3) and inserting paragraph
			 (2).
					(3)Effective
			 dateThe amendments made by this subsection shall take effect on
			 the date of the enactment of this Act.
					VIOther provisions
			601.Secure rural schools and community
			 self-determination program
				(a)Reauthorization of the secure rural schools
			 and community self-determination act of 2000The Secure Rural Schools and Community
			 Self-Determination Act of 2000 (16 U.S.C. 500 note; Public Law 106–393) is
			 amended by striking sections 1 through 403 and inserting the following:
					
						1.Short titleThis Act may be cited as the Secure
				Rural Schools and Community Self-Determination Act of 2000.
						2.PurposesThe purposes of this Act are—
							(1)to stabilize and transition payments to
				counties to provide funding for schools and roads that supplements other
				available funds;
							(2)to make additional investments in, and
				create additional employment opportunities through, projects that—
								(A)(i)improve the maintenance of existing
				infrastructure;
									(ii)implement stewardship objectives that
				enhance forest ecosystems; and
									(iii)restore and improve land health and water
				quality;
									(B)enjoy broad-based support; and
								(C)have objectives that may include—
									(i)road, trail, and infrastructure maintenance
				or obliteration;
									(ii)soil productivity improvement;
									(iii)improvements in forest ecosystem
				health;
									(iv)watershed restoration and
				maintenance;
									(v)the restoration, maintenance, and
				improvement of wildlife and fish habitat;
									(vi)the control of noxious and exotic weeds;
				and
									(vii)the reestablishment of native species;
				and
									(3)to improve cooperative relationships
				among—
								(A)the people that use and care for Federal
				land; and
								(B)the agencies that manage the Federal
				land.
								3.DefinitionsIn this Act:
							(1)Adjusted
				shareThe term adjusted
				share means the number equal to the quotient obtained by
				dividing—
								(A)the number equal to the quotient obtained
				by dividing—
									(i)the base share for the eligible county;
				by
									(ii)the income adjustment for the eligible
				county; by
									(B)the number equal to the sum of the
				quotients obtained under subparagraph (A) and paragraph (8)(A) for all eligible
				counties.
								(2)Base shareThe term base share means the
				number equal to the average of—
								(A)the quotient obtained by dividing—
									(i)the number of acres of Federal land
				described in paragraph (7)(A) in each eligible county; by
									(ii)the total number acres of Federal land in
				all eligible counties in all eligible States; and
									(B)the quotient obtained by dividing—
									(i)the amount equal to the average of the 3
				highest 25-percent payments and safety net payments made to each eligible State
				for each eligible county during the eligibility period; by
									(ii)the amount equal to the sum of the amounts
				calculated under clause (i) and paragraph (9)(B)(i) for all eligible counties
				in all eligible States during the eligibility period.
									(3)County
				paymentThe term county
				payment means the payment for an eligible county calculated under
				section 101(b).
							(4)Eligible countyThe term eligible county means
				any county that—
								(A)contains Federal land (as defined in
				paragraph (7)); and
								(B)elects to receive a share of the State
				payment or the county payment under section 102(b).
								(5)Eligibility periodThe term eligibility period
				means fiscal year 1986 through fiscal year 1999.
							(6)Eligible
				stateThe term eligible
				State means a State or territory of the United States that received a
				25-percent payment for 1 or more fiscal years of the eligibility period.
							(7)Federal landThe term Federal land
				means—
								(A)land within the National Forest System, as
				defined in section 11(a) of the Forest and
				Rangeland Renewable Resources Planning Act of 1974 (16 U.S.C.
				1609(a)) exclusive of the National Grasslands and land utilization projects
				designated as National Grasslands administered pursuant to the Act of July 22,
				1937 (7 U.S.C. 1010–1012); and
								(B)such portions of the revested Oregon and
				California Railroad and reconveyed Coos Bay Wagon Road grant land as are or may
				hereafter come under the jurisdiction of the Department of the Interior, which
				have heretofore or may hereafter be classified as timberlands, and power-site
				land valuable for timber, that shall be managed, except as provided in the
				former section 3 of the Act of August 28, 1937 (50 Stat. 875; 43 U.S.C. 1181c),
				for permanent forest production.
								(8)50-Percent adjusted shareThe term 50-percent adjusted
				share means the number equal to the quotient obtained by
				dividing—
								(A)the number equal to the quotient obtained
				by dividing—
									(i)the 50-percent base share for the eligible
				county; by
									(ii)the income adjustment for the eligible
				county; by
									(B)the number equal to the sum of the
				quotients obtained under subparagraph (A) and paragraph (1)(A) for all eligible
				counties.
								(9)50-Percent base shareThe term 50-percent base share
				means the number equal to the average of—
								(A)the quotient obtained by dividing—
									(i)the number of acres of Federal land
				described in paragraph (7)(B) in each eligible county; by
									(ii)the total number acres of Federal land in
				all eligible counties in all eligible States; and
									(B)the quotient obtained by dividing—
									(i)the amount equal to the average of the 3
				highest 50-percent payments made to each eligible county during the eligibility
				period; by
									(ii)the amount equal to the sum of the amounts
				calculated under clause (i) and paragraph (2)(B)(i) for all eligible counties
				in all eligible States during the eligibility period.
									(10)50-percent paymentThe term 50-percent payment
				means the payment that is the sum of the 50-percent share otherwise paid to a
				county pursuant to title II of the Act of August 28, 1937 (chapter 876; 50
				Stat. 875; 43 U.S.C. 1181f), and the payment made to a county pursuant to the
				Act of May 24, 1939 (chapter 144; 53 Stat. 753; 43 U.S.C. 1181f–1 et
				seq.).
							(11)Full funding amountThe term full funding amount
				means—
								(A)$500,000,000 for fiscal year 2008;
				and
								(B)for fiscal year 2009 and each fiscal year
				thereafter, the amount that is equal to 90 percent of the full funding amount
				for the preceding fiscal year.
								(12)Income adjustmentThe term income adjustment
				means the square of the quotient obtained by dividing—
								(A)the per capita personal income for each
				eligible county; by
								(B)the median per capita personal income of
				all eligible counties.
								(13)Per capita personal incomeThe term per capita personal
				income means the most recent per capita personal income data, as
				determined by the Bureau of Economic Analysis.
							(14)Safety net paymentsThe term safety net payments
				means the special payment amounts paid to States and counties required by
				section 13982 or 13983 of the Omnibus Budget
				Reconciliation Act of 1993 (Public Law 103–66; 16 U.S.C. 500 note;
				43 U.S.C. 1181f note).
							(15)Secretary concernedThe term Secretary concerned
				means—
								(A)the Secretary of Agriculture or the
				designee of the Secretary of Agriculture with respect to the Federal land
				described in paragraph (7)(A); and
								(B)the Secretary of the Interior or the
				designee of the Secretary of the Interior with respect to the Federal land
				described in paragraph (7)(B).
								(16)State paymentThe term State payment means
				the payment for an eligible State calculated under section 101(a).
							(17)25-Percent paymentThe term 25-percent payment
				means the payment to States required by the sixth paragraph under the heading
				of FOREST SERVICE in the Act of May
				23, 1908 (35 Stat. 260; 16 U.S.C. 500), and section 13 of the Act of March 1,
				1911 (36 Stat. 963; 16 U.S.C. 500).
							ISECURE PAYMENTS FOR STATES AND COUNTIES
				CONTAINING FEDERAL LAND
							101.Secure payments for States containing
				Federal land
								(a)State PaymentFor each of fiscal years 2008 through 2011,
				the Secretary of Agriculture shall calculate for each eligible State an amount
				equal to the sum of the products obtained by multiplying—
									(1)the adjusted share for each eligible county
				within the eligible State; by
									(2)the full funding amount for the fiscal
				year.
									(b)County
				PaymentFor each of fiscal
				years 2008 through 2011, the Secretary of the Interior shall calculate for each
				eligible county that received a 50-percent payment during the eligibility
				period an amount equal to the product obtained by multiplying—
									(1)the 50-percent adjusted share for the
				eligible county; by
									(2)the full funding amount for the fiscal
				year.
									102.Payments to States and counties
								(a)Payment AmountsExcept as provided in section 103, the
				Secretary of the Treasury shall pay to—
									(1)a State or territory of the United States
				an amount equal to the sum of the amounts elected under subsection (b) by each
				county within the State or territory for—
										(A)if the county is eligible for the
				25-percent payment, the share of the 25-percent payment; or
										(B)the share of the State payment of the
				eligible county; and
										(2)a county an amount equal to the amount
				elected under subsection (b) by each county for—
										(A)if the county is eligible for the
				50-percent payment, the 50-percent payment; or
										(B)the county payment for the eligible
				county.
										(b)Election To Receive Payment Amount
									(1)Election; submission of results
										(A)In generalThe election to receive a share of the
				State payment, the county payment, a share of the State payment and the county
				payment, a share of the 25-percent payment, the 50-percent payment, or a share
				of the 25-percent payment and the 50-percent payment, as applicable, shall be
				made at the discretion of each affected county by August 1, 2008 (or as soon
				thereafter as the Secretary concerned determines is practicable), and August 1
				of each second fiscal year thereafter, in accordance with paragraph (2), and
				transmitted to the Secretary concerned by the Governor of each eligible
				State.
										(B)Failure to transmitIf an election for an affected county is
				not transmitted to the Secretary concerned by the date specified under
				subparagraph (A), the affected county shall be considered to have elected to
				receive a share of the State payment, the county payment, or a share of the
				State payment and the county payment, as applicable.
										(2)Duration of election
										(A)In generalA county election to receive a share of the
				25-percent payment or 50-percent payment, as applicable, shall be effective for
				2 fiscal years.
										(B)Full funding amountIf a county elects to receive a share of
				the State payment or the county payment, the election shall be effective for
				all subsequent fiscal years through fiscal year 2011.
										(3)Source of payment amountsThe payment to an eligible State or
				eligible county under this section for a fiscal year shall be derived
				from—
										(A)any amounts that are appropriated to carry
				out this Act;
										(B)any revenues, fees, penalties, or
				miscellaneous receipts, exclusive of deposits to any relevant trust fund,
				special account, or permanent operating funds, received by the Federal
				Government from activities by the Bureau of Land Management or the Forest
				Service on the applicable Federal land; and
										(C)to the extent of any shortfall, out of any
				amounts in the Treasury of the United States not otherwise appropriated.
										(c)Distribution and Expenditure of
				Payments
									(1)Distribution methodA State that receives a payment under
				subsection (a) for Federal land described in section 3(7)(A) shall distribute
				the appropriate payment amount among the appropriate counties in the State in
				accordance with—
										(A)the Act of May 23, 1908 (16 U.S.C. 500);
				and
										(B)section 13 of the Act of March 1, 1911 (36
				Stat. 963; 16 U.S.C. 500).
										(2)Expenditure purposesSubject to subsection (d), payments
				received by a State under subsection (a) and distributed to counties in
				accordance with paragraph (1) shall be expended as required by the laws
				referred to in paragraph (1).
									(d)Expenditure Rules for Eligible
				Counties
									(1)Allocations
										(A)Use of portion in same manner as 25-percent
				payment or 50-percent payment, as applicableExcept as provided in paragraph (3)(B), if
				an eligible county elects to receive its share of the State payment or the
				county payment, not less than 80 percent, but not more than 85 percent, of the
				funds shall be expended in the same manner in which the 25-percent payments or
				50-percent payment, as applicable, are required to be expended.
										(B)Election as to use of balanceExcept as provided in subparagraph (C), an
				eligible county shall elect to do 1 or more of the following with the balance
				of any funds not expended pursuant to subparagraph (A):
											(i)Reserve any portion of the balance for
				projects in accordance with title II.
											(ii)Reserve not more than 7 percent of the
				total share for the eligible county of the State payment or the county payment
				for projects in accordance with title III.
											(iii)Return the portion of the balance not
				reserved under clauses (i) and (ii) to the Treasury of the United
				States.
											(C)Counties with modest
				distributionsIn the case of
				each eligible county to which more than $100,000, but less than $350,000, is
				distributed for any fiscal year pursuant to either or both of paragraphs (1)(B)
				and (2)(B) of subsection (a), the eligible county, with respect to the balance
				of any funds not expended pursuant to subparagraph (A) for that fiscal year,
				shall—
											(i)reserve any portion of the balance
				for—
												(I)carrying out projects under title
				II;
												(II)carrying out projects under title III;
				or
												(III)a combination of the purposes described in
				subclauses (I) and (II); or
												(ii)return the portion of the balance not
				reserved under clause (i) to the Treasury of the United States.
											(2)Distribution of funds
										(A)In generalFunds reserved by an eligible county under
				subparagraph (B)(i) or (C)(i) of paragraph (1) for carrying out projects under
				title II shall be deposited in a special account in the Treasury of the United
				States.
										(B)AvailabilityAmounts deposited under subparagraph (A)
				shall—
											(i)be available for expenditure by the
				Secretary concerned, without further appropriation; and
											(ii)remain available until expended in
				accordance with title II.
											(3)Election
										(A)Notification
											(i)In generalAn eligible county shall notify the
				Secretary concerned of an election by the eligible county under this subsection
				not later than September 30, 2008 (or as soon thereafter as the Secretary
				concerned determines is practicable), and September 30 of each fiscal year
				thereafter.
											(ii)Failure to electExcept as provided in subparagraph (B), if
				the eligible county fails to make an election by the date specified in clause
				(i), the eligible county shall—
												(I)be considered to have elected to expend 85
				percent of the funds in accordance with paragraph (1)(A); and
												(II)return the balance to the Treasury of the
				United States.
												(B)Counties with minor
				distributionsIn the case of
				each eligible county to which less than $100,000 is distributed for any fiscal
				year pursuant to either or both of paragraphs (1)(B) and (2)(B) of subsection
				(a), the eligible county may elect to expend all the funds in the same manner
				in which the 25-percent payments or 50-percent payments, as applicable, are
				required to be expended.
										(e)Time for PaymentThe payments required under this section
				for a fiscal year shall be made as soon as practicable after the end of that
				fiscal year.
								103.Transition payments to States
								(a)DefinitionsIn this section:
									(1)Adjusted amountThe term adjusted amount
				means, with respect to a covered State—
										(A)for fiscal year 2008, 90 percent of—
											(i)the sum of the amounts paid for fiscal year
				2006 under section 102(a)(2) (as in effect on September 29, 2006) for the
				eligible counties in the covered State that have elected under section 102(b)
				to receive a share of the State payment for fiscal year 2008; and
											(ii)the sum of the amounts paid for fiscal year
				2006 under section 103(a)(2) (as in effect on September 29, 2006) for the
				eligible counties in the State of Oregon that have elected under section 102(b)
				to receive the county payment for fiscal year 2008;
											(B)for fiscal year 2009, 76 percent of—
											(i)the sum of the amounts paid for fiscal year
				2006 under section 102(a)(2) (as in effect on September 29, 2006) for the
				eligible counties in the covered State that have elected under section 102(b)
				to receive a share of the State payment for fiscal year 2009; and
											(ii)the sum of the amounts paid for fiscal year
				2006 under section 103(a)(2) (as in effect on September 29, 2006) for the
				eligible counties in the State of Oregon that have elected under section 102(b)
				to receive the county payment for fiscal year 2009; and
											(C)for fiscal year 2010, 65 percent of—
											(i)the sum of the amounts paid for fiscal year
				2006 under section 102(a)(2) (as in effect on September 29, 2006) for the
				eligible counties in the covered State that have elected under section 102(b)
				to receive a share of the State payment for fiscal year 2010; and
											(ii)the sum of the amounts paid for fiscal year
				2006 under section 103(a)(2) (as in effect on September 29, 2006) for the
				eligible counties in the State of Oregon that have elected under section 102(b)
				to receive the county payment for fiscal year 2010.
											(2)Covered stateThe term covered State means
				each of the States of California, Louisiana, Oregon, Pennsylvania, South
				Carolina, South Dakota, Texas, and Washington.
									(b)Transition PaymentsFor each of fiscal years 2008 through 2010,
				in lieu of the payment amounts that otherwise would have been made under
				paragraphs (1)(B) and (2)(B) of section 102(a), the Secretary of the Treasury
				shall pay the adjusted amount to each covered State and the eligible counties
				within the covered State, as applicable.
								(c)Distribution of Adjusted
				AmountExcept as provided in
				subsection (d), it is the intent of Congress that the method of distributing
				the payments under subsection (b) among the counties in the covered States for
				each of fiscal years 2008 through 2010 be in the same proportion that the
				payments were distributed to the eligible counties in fiscal year 2006.
								(d)Distribution of Payments in
				CaliforniaThe following
				payments shall be distributed among the eligible counties in the State of
				California in the same proportion that payments under section 102(a)(2) (as in
				effect on September 29, 2006) were distributed to the eligible counties for
				fiscal year 2006:
									(1)Payments to the State of California under
				subsection (b).
									(2)The shares of the eligible counties of the
				State payment for California under section 102 for fiscal year 2011.
									(e)Treatment of PaymentsFor purposes of this Act, any payment made
				under subsection (b) shall be considered to be a payment made under section
				102(a).
								IISPECIAL PROJECTS ON FEDERAL LAND
							201.DefinitionsIn this title:
								(1)Participating countyThe term participating county
				means an eligible county that elects under section 102(d) to expend a portion
				of the Federal funds received under section 102 in accordance with this
				title.
								(2)Project fundsThe term project funds means
				all funds an eligible county elects under section 102(d) to reserve for
				expenditure in accordance with this title.
								(3)Resource advisory committeeThe term resource advisory
				committee means—
									(A)an advisory committee established by the
				Secretary concerned under section 205; or
									(B)an advisory committee determined by the
				Secretary concerned to meet the requirements of section 205.
									(4)Resource management planThe term resource management
				plan means—
									(A)a land use plan prepared by the Bureau of
				Land Management for units of the Federal land described in section 3(7)(B)
				pursuant to section 202 of the Federal Land
				Policy and Management Act of 1976 (43 U.S.C. 1712); or
									(B)a land and resource management plan
				prepared by the Forest Service for units of the National Forest System pursuant
				to section 6 of the Forest and Rangeland
				Renewable Resources Planning Act of 1974 (16 U.S.C. 1604).
									202.General limitation on use of project
				funds
								(a)LimitationProject funds shall be expended solely on
				projects that meet the requirements of this title.
								(b)Authorized UsesProject funds may be used by the Secretary
				concerned for the purpose of entering into and implementing cooperative
				agreements with willing Federal agencies, State and local governments, private
				and nonprofit entities, and landowners for protection, restoration, and
				enhancement of fish and wildlife habitat, and other resource objectives
				consistent with the purposes of this Act on Federal land and on non-Federal
				land where projects would benefit the resources on Federal land.
								203.Submission of project proposals
								(a)Submission of Project Proposals to
				Secretary Concerned
									(1)Projects funded using project
				fundsNot later than
				September 30 for fiscal year 2008 (or as soon thereafter as the Secretary
				concerned determines is practicable), and each September 30 thereafter for each
				succeeding fiscal year through fiscal year 2011, each resource advisory
				committee shall submit to the Secretary concerned a description of any projects
				that the resource advisory committee proposes the Secretary undertake using any
				project funds reserved by eligible counties in the area in which the resource
				advisory committee has geographic jurisdiction.
									(2)Projects funded using other
				fundsA resource advisory
				committee may submit to the Secretary concerned a description of any projects
				that the committee proposes the Secretary undertake using funds from State or
				local governments, or from the private sector, other than project funds and
				funds appropriated and otherwise available to do similar work.
									(3)Joint
				projectsParticipating
				counties or other persons may propose to pool project funds or other funds,
				described in paragraph (2), and jointly propose a project or group of projects
				to a resource advisory committee established under section 205.
									(b)Required Description of
				ProjectsIn submitting
				proposed projects to the Secretary concerned under subsection (a), a resource
				advisory committee shall include in the description of each proposed project
				the following information:
									(1)The purpose of the project and a
				description of how the project will meet the purposes of this title.
									(2)The anticipated duration of the
				project.
									(3)The anticipated cost of the project.
									(4)The proposed source of funding for the
				project, whether project funds or other funds.
									(5)(A)Expected outcomes, including how the
				project will meet or exceed desired ecological conditions, maintenance
				objectives, or stewardship objectives.
										(B)An
				estimate of the amount of any timber, forage, and other commodities and other
				economic activity, including jobs generated, if any, anticipated as part of the
				project.
										(6)A detailed monitoring plan, including
				funding needs and sources, that—
										(A)tracks and identifies the positive or
				negative impacts of the project, implementation, and provides for validation
				monitoring; and
										(B)includes an assessment of the
				following:
											(i)Whether or not the project met or exceeded
				desired ecological conditions; created local employment or training
				opportunities, including summer youth jobs programs such as the Youth
				Conservation Corps where appropriate.
											(ii)Whether the project improved the use of, or
				added value to, any products removed from land consistent with the purposes of
				this title.
											(7)An assessment that the project is to be in
				the public interest.
									(c)Authorized ProjectsProjects proposed under subsection (a)
				shall be consistent with section 2.
								204.Evaluation and approval of projects by
				Secretary concerned
								(a)Conditions for Approval of Proposed
				ProjectThe Secretary
				concerned may make a decision to approve a project submitted by a resource
				advisory committee under section 203 only if the proposed project satisfies
				each of the following conditions:
									(1)The project complies with all applicable
				Federal laws (including regulations).
									(2)The project is consistent with the
				applicable resource management plan and with any watershed or subsequent plan
				developed pursuant to the resource management plan and approved by the
				Secretary concerned.
									(3)The project has been approved by the
				resource advisory committee in accordance with section 205, including the
				procedures issued under subsection (e) of that section.
									(4)A project description has been submitted by
				the resource advisory committee to the Secretary concerned in accordance with
				section 203.
									(5)The project will improve the maintenance of
				existing infrastructure, implement stewardship objectives that enhance forest
				ecosystems, and restore and improve land health and water quality.
									(b)Environmental Reviews
									(1)Request for payment by countyThe Secretary concerned may request the
				resource advisory committee submitting a proposed project to agree to the use
				of project funds to pay for any environmental review, consultation, or
				compliance with applicable environmental laws required in connection with the
				project.
									(2)Conduct of environmental
				reviewIf a payment is
				requested under paragraph (1) and the resource advisory committee agrees to the
				expenditure of funds for this purpose, the Secretary concerned shall conduct
				environmental review, consultation, or other compliance responsibilities in
				accordance with Federal laws (including regulations).
									(3)Effect of refusal to pay
										(A)In generalIf a resource advisory committee does not
				agree to the expenditure of funds under paragraph (1), the project shall be
				deemed withdrawn from further consideration by the Secretary concerned pursuant
				to this title.
										(B)Effect of withdrawalA withdrawal under subparagraph (A) shall
				be deemed to be a rejection of the project for purposes of section
				207(c).
										(c)Decisions of Secretary Concerned
									(1)Rejection of projects
										(A)In generalA decision by the Secretary concerned to
				reject a proposed project shall be at the sole discretion of the Secretary
				concerned.
										(B)No administrative appeal or judicial
				reviewNotwithstanding any
				other provision of law, a decision by the Secretary concerned to reject a
				proposed project shall not be subject to administrative appeal or judicial
				review.
										(C)Notice of rejectionNot later than 30 days after the date on
				which the Secretary concerned makes the rejection decision, the Secretary
				concerned shall notify in writing the resource advisory committee that
				submitted the proposed project of the rejection and the reasons for
				rejection.
										(2)Notice of project approvalThe Secretary concerned shall publish in
				the Federal Register notice of each project approved under subsection (a) if
				the notice would be required had the project originated with the
				Secretary.
									(d)Source and Conduct of ProjectOnce the Secretary concerned accepts a
				project for review under section 203, the acceptance shall be deemed a Federal
				action for all purposes.
								(e)Implementation of Approved
				Projects
									(1)CooperationNotwithstanding chapter 63 of title 31,
				United States Code, using project funds the Secretary concerned may enter into
				contracts, grants, and cooperative agreements with States and local
				governments, private and nonprofit entities, and landowners and other persons
				to assist the Secretary in carrying out an approved project.
									(2)Best value contracting
										(A)In generalFor any project involving a contract
				authorized by paragraph (1) the Secretary concerned may elect a source for
				performance of the contract on a best value basis.
										(B)FactorsThe Secretary concerned shall determine
				best value based on such factors as—
											(i)the technical demands and complexity of the
				work to be done;
											(ii)(I)the ecological objectives of the project;
				and
												(II)the sensitivity of the resources being
				treated;
												(iii)the past experience by the contractor with
				the type of work being done, using the type of equipment proposed for the
				project, and meeting or exceeding desired ecological conditions; and
											(iv)the commitment of the contractor to hiring
				highly qualified workers and local residents.
											(3)Merchantable timber contracting pilot
				program
										(A)EstablishmentThe Secretary concerned shall establish a
				pilot program to implement a certain percentage of approved projects involving
				the sale of merchantable timber using separate contracts for—
											(i)the harvesting or collection of
				merchantable timber; and
											(ii)the sale of the timber.
											(B)Annual percentagesUnder the pilot program, the Secretary
				concerned shall ensure that, on a nationwide basis, not less than the following
				percentage of all approved projects involving the sale of merchantable timber
				are implemented using separate contracts:
											(i)For fiscal year 2008, 35 percent.
											(ii)For fiscal year 2009, 45 percent.
											(iii)For each of fiscal years 2010 and 2011, 50
				percent.
											(C)Inclusion in pilot programThe decision whether to use separate
				contracts to implement a project involving the sale of merchantable timber
				shall be made by the Secretary concerned after the approval of the project
				under this title.
										(D)Assistance
											(i)In generalThe Secretary concerned may use funds from
				any appropriated account available to the Secretary for the Federal land to
				assist in the administration of projects conducted under the pilot
				program.
											(ii)Maximum amount of assistanceThe total amount obligated under this
				subparagraph may not exceed $1,000,000 for any fiscal year during which the
				pilot program is in effect.
											(E)Review and report
											(i)Initial
				reportNot later than
				September 30, 2010, the Comptroller General shall submit to the Committees on
				Agriculture, Nutrition, and Forestry and Energy and Natural Resources of the
				Senate and the Committees on Agriculture and Natural Resources of the House of
				Representatives a report assessing the pilot program.
											(ii)Annual reportThe Secretary concerned shall submit to the
				Committees on Agriculture, Nutrition, and Forestry and Energy and Natural
				Resources of the Senate and the Committees on Agriculture and Natural Resources
				of the House of Representatives an annual report describing the results of the
				pilot program.
											(f)Requirements for Project
				FundsThe Secretary shall
				ensure that at least 50 percent of all project funds be used for projects that
				are primarily dedicated—
									(1)to road maintenance, decommissioning, or
				obliteration; or
									(2)to restoration of streams and
				watersheds.
									205.Resource advisory Committees
								(a)Establishment and Purpose of Resource
				Advisory Committees
									(1)EstablishmentThe Secretary concerned shall establish and
				maintain resource advisory committees to perform the duties in subsection (b),
				except as provided in paragraph (4).
									(2)PurposeThe purpose of a resource advisory
				committee shall be—
										(A)to improve collaborative relationships;
				and
										(B)to provide advice and recommendations to
				the land management agencies consistent with the purposes of this title.
										(3)Access to resource advisory
				committeesTo ensure that
				each unit of Federal land has access to a resource advisory committee, and that
				there is sufficient interest in participation on a committee to ensure that
				membership can be balanced in terms of the points of view represented and the
				functions to be performed, the Secretary concerned may, establish resource
				advisory committees for part of, or 1 or more, units of Federal land.
									(4)Existing advisory committees
										(A)In generalAn advisory committee that meets the
				requirements of this section, a resource advisory committee established before
				September 29, 2006, or an advisory committee determined by the Secretary
				concerned before September 29, 2006, to meet the requirements of this section
				may be deemed by the Secretary concerned to be a resource advisory committee
				for the purposes of this title.
										(B)CharterA charter for a committee described in
				subparagraph (A) that was filed on or before September 29, 2006, shall be
				considered to be filed for purposes of this Act.
										(C)Bureau of land management advisory
				committeesThe Secretary of
				the Interior may deem a resource advisory committee meeting the requirements of
				subpart 1784 of part 1780 of title 43, Code of Federal Regulations, as a
				resource advisory committee for the purposes of this title.
										(b)DutiesA resource advisory committee shall—
									(1)review projects proposed under this title
				by participating counties and other persons;
									(2)propose projects and funding to the
				Secretary concerned under section 203;
									(3)provide early and continuous coordination
				with appropriate land management agency officials in recommending projects
				consistent with purposes of this Act under this title;
									(4)provide frequent opportunities for
				citizens, organizations, tribes, land management agencies, and other interested
				parties to participate openly and meaningfully, beginning at the early stages
				of the project development process under this title;
									(5)(A)monitor projects that have been approved
				under section 204; and
										(B)advise the designated Federal official on
				the progress of the monitoring efforts under subparagraph (A); and
										(6)make recommendations to the Secretary
				concerned for any appropriate changes or adjustments to the projects being
				monitored by the resource advisory committee.
									(c)Appointment by the Secretary
									(1)Appointment and term
										(A)In generalThe Secretary concerned, shall appoint the
				members of resource advisory committees for a term of 4 years beginning on the
				date of appointment.
										(B)ReappointmentThe Secretary concerned may reappoint
				members to subsequent 4-year terms.
										(2)Basic requirementsThe Secretary concerned shall ensure that
				each resource advisory committee established meets the requirements of
				subsection (d).
									(3)Initial appointmentNot later than 180 days after the date of
				the enactment of this Act, the Secretary concerned shall make initial
				appointments to the resource advisory committees.
									(4)VacanciesThe Secretary concerned shall make
				appointments to fill vacancies on any resource advisory committee as soon as
				practicable after the vacancy has occurred.
									(5)CompensationMembers of the resource advisory committees
				shall not receive any compensation.
									(d)Composition of Advisory Committee
									(1)NumberEach resource advisory committee shall be
				comprised of 15 members.
									(2)Community interests
				representedCommittee members
				shall be representative of the interests of the following 3 categories:
										(A)5 persons that—
											(i)represent organized labor or non-timber
				forest product harvester groups;
											(ii)represent developed outdoor recreation, off
				highway vehicle users, or commercial recreation activities;
											(iii)represent—
												(I)energy and mineral development interests;
				or
												(II)commercial or recreational fishing
				interests;
												(iv)represent the commercial timber industry;
				or
											(v)hold Federal grazing or other land use
				permits, or represent nonindustrial private forest land owners, within the area
				for which the committee is organized.
											(B)5 persons that represent—
											(i)nationally recognized environmental
				organizations;
											(ii)regionally or locally recognized
				environmental organizations;
											(iii)dispersed recreational activities;
											(iv)archaeological and historical interests;
				or
											(v)nationally or regionally recognized wild
				horse and burro interest groups, wildlife or hunting organizations, or
				watershed associations.
											(C)5 persons that—
											(i)hold State elected office (or a
				designee);
											(ii)hold county or local elected office;
											(iii)represent American Indian tribes within or
				adjacent to the area for which the committee is organized;
											(iv)are school officials or teachers; or
											(v)represent the affected public at
				large.
											(3)Balanced representationIn appointing committee members from the 3
				categories in paragraph (2), the Secretary concerned shall provide for balanced
				and broad representation from within each category.
									(4)Geographic distributionThe members of a resource advisory
				committee shall reside within the State in which the committee has jurisdiction
				and, to extent practicable, the Secretary concerned shall ensure local
				representation in each category in paragraph (2).
									(5)ChairpersonA majority on each resource advisory
				committee shall select the chairperson of the committee.
									(e)Approval Procedures
									(1)In generalSubject to paragraph (3), each resource
				advisory committee shall establish procedures for proposing projects to the
				Secretary concerned under this title.
									(2)QuorumA quorum must be present to constitute an
				official meeting of the committee.
									(3)Approval by majority of
				membersA project may be
				proposed by a resource advisory committee to the Secretary concerned under
				section 203(a), if the project has been approved by a majority of members of
				the committee from each of the 3 categories in subsection (d)(2).
									(f)Other Committee Authorities and
				Requirements
									(1)Staff assistanceA resource advisory committee may submit to
				the Secretary concerned a request for periodic staff assistance from Federal
				employees under the jurisdiction of the Secretary.
									(2)MeetingsAll meetings of a resource advisory
				committee shall be announced at least 1 week in advance in a local newspaper of
				record and shall be open to the public.
									(3)RecordsA resource advisory committee shall
				maintain records of the meetings of the committee and make the records
				available for public inspection.
									206.Use of project funds
								(a)Agreement Regarding Schedule and Cost of
				Project
									(1)Agreement between partiesThe Secretary concerned may carry out a
				project submitted by a resource advisory committee under section 203(a) using
				project funds or other funds described in section 203(a)(2), if, as soon as
				practicable after the issuance of a decision document for the project and the
				exhaustion of all administrative appeals and judicial review of the project
				decision, the Secretary concerned and the resource advisory committee enter
				into an agreement addressing, at a minimum, the following:
										(A)The schedule for completing the
				project.
										(B)The total cost of the project, including
				the level of agency overhead to be assessed against the project.
										(C)For a multiyear project, the estimated cost
				of the project for each of the fiscal years in which it will be carried
				out.
										(D)The remedies for failure of the Secretary
				concerned to comply with the terms of the agreement consistent with current
				Federal law.
										(2)Limited use of federal fundsThe Secretary concerned may decide, at the
				sole discretion of the Secretary concerned, to cover the costs of a portion of
				an approved project using Federal funds appropriated or otherwise available to
				the Secretary for the same purposes as the project.
									(b)Transfer of Project Funds
									(1)Initial transfer requiredAs soon as practicable after the agreement
				is reached under subsection (a) with regard to a project to be funded in whole
				or in part using project funds, or other funds described in section 203(a)(2),
				the Secretary concerned shall transfer to the applicable unit of National
				Forest System land or Bureau of Land Management District an amount of project
				funds equal to—
										(A)in the case of a project to be completed in
				a single fiscal year, the total amount specified in the agreement to be paid
				using project funds, or other funds described in section 203(a)(2); or
										(B)in the case of a multiyear project, the
				amount specified in the agreement to be paid using project funds, or other
				funds described in section 203(a)(2) for the first fiscal year.
										(2)Condition on project
				commencementThe unit of
				National Forest System land or Bureau of Land Management District concerned,
				shall not commence a project until the project funds, or other funds described
				in section 203(a)(2) required to be transferred under paragraph (1) for the
				project, have been made available by the Secretary concerned.
									(3)Subsequent transfers for multiyear
				projects
										(A)In generalFor the second and subsequent fiscal years
				of a multiyear project to be funded in whole or in part using project funds,
				the unit of National Forest System land or Bureau of Land Management District
				concerned shall use the amount of project funds required to continue the
				project in that fiscal year according to the agreement entered into under
				subsection (a).
										(B)Suspension of workThe Secretary concerned shall suspend work
				on the project if the project funds required by the agreement in the second and
				subsequent fiscal years are not available.
										207.Availability of project funds
								(a)Submission of Proposed Projects To Obligate
				FundsBy September 30, 2008
				(or as soon thereafter as the Secretary concerned determines is practicable),
				and each September 30 thereafter for each succeeding fiscal year through fiscal
				year 2011, a resource advisory committee shall submit to the Secretary
				concerned pursuant to section 203(a)(1) a sufficient number of project
				proposals that, if approved, would result in the obligation of at least the
				full amount of the project funds reserved by the participating county in the
				preceding fiscal year.
								(b)Use or Transfer of Unobligated
				FundsSubject to section 208,
				if a resource advisory committee fails to comply with subsection (a) for a
				fiscal year, any project funds reserved by the participating county in the
				preceding fiscal year and remaining unobligated shall be available for use as
				part of the project submissions in the next fiscal year.
								(c)Effect of Rejection of
				ProjectsSubject to section
				208, any project funds reserved by a participating county in the preceding
				fiscal year that are unobligated at the end of a fiscal year because the
				Secretary concerned has rejected one or more proposed projects shall be
				available for use as part of the project submissions in the next fiscal
				year.
								(d)Effect of Court Orders
									(1)In generalIf an approved project under this Act is
				enjoined or prohibited by a Federal court, the Secretary concerned shall return
				the unobligated project funds related to the project to the participating
				county or counties that reserved the funds.
									(2)Expenditure of fundsThe returned funds shall be available for
				the county to expend in the same manner as the funds reserved by the county
				under subparagraph (B) or (C)(i) of section 102(d)(1).
									208.Termination of authority
								(a)In GeneralThe authority to initiate projects under
				this title shall terminate on September 30, 2011.
								(b)Deposits in TreasuryAny project funds not obligated by
				September 30, 2012, shall be deposited in the Treasury of the United
				States.
								IIICOUNTY FUNDS
							301.DefinitionsIn this title:
								(1)County fundsThe term county funds means
				all funds an eligible county elects under section 102(d) to reserve for
				expenditure in accordance with this title.
								(2)Participating countyThe term participating county
				means an eligible county that elects under section 102(d) to expend a portion
				of the Federal funds received under section 102 in accordance with this
				title.
								302.Use
								(a)Authorized UsesA participating county, including any
				applicable agencies of the participating county, shall use county funds, in
				accordance with this title, only—
									(1)to carry out activities under the Firewise
				Communities program to provide to homeowners in fire-sensitive ecosystems
				education on, and assistance with implementing, techniques in home siting, home
				construction, and home landscaping that can increase the protection of people
				and property from wildfires;
									(2)to reimburse the participating county for
				search and rescue and other emergency services, including firefighting, that
				are—
										(A)performed on Federal land after the date on
				which the use was approved under subsection (b);
										(B)paid for by the participating county;
				and
										(3)to develop community wildfire protection
				plans in coordination with the appropriate Secretary concerned.
									(b)ProposalsA participating county shall use county
				funds for a use described in subsection (a) only after a 45-day public comment
				period, at the beginning of which the participating county shall—
									(1)publish in any publications of local record
				a proposal that describes the proposed use of the county funds; and
									(2)submit the proposal to any resource
				advisory committee established under section 205 for the participating
				county.
									303.Certification
								(a)In GeneralNot later than February 1 of the year after
				the year in which any county funds were expended by a participating county, the
				appropriate official of the participating county shall submit to the Secretary
				concerned a certification that the county funds expended in the applicable year
				have been used for the uses authorized under section 302(a), including a
				description of the amounts expended and the uses for which the amounts were
				expended.
								(b)ReviewThe Secretary concerned shall review the
				certifications submitted under subsection (a) as the Secretary concerned
				determines to be appropriate.
								304.Termination of authority
								(a)In GeneralThe authority to initiate projects under
				this title terminates on September 30, 2011.
								(b)AvailabilityAny county funds not obligated by September
				30, 2012, shall be returned to the Treasury of the United States.
								IVMISCELLANEOUS PROVISIONS
							401.RegulationsThe Secretary of Agriculture and the
				Secretary of the Interior shall issue regulations to carry out the purposes of
				this Act.
							402.Authorization of
				appropriationsThere are
				authorized to be appropriated such sums as are necessary to carry out this Act
				for each of fiscal years 2008 through 2011.
							403.Treatment of funds and revenues
								(a)Relation to Other
				AppropriationsFunds made
				available under section 402 and funds made available to a Secretary concerned
				under section 206 shall be in addition to any other annual appropriations for
				the Forest Service and the Bureau of Land Management.
								(b)Deposit of Revenues and Other
				FundsAll revenues generated
				from projects pursuant to title II, including any interest accrued from the
				revenues, shall be deposited in the Treasury of the United
				States.
								.
				(b)Forest receipt payments to eligible states
			 and counties
					(1)Act of May 23, 1908The sixth paragraph under the heading
			 FOREST
			 SERVICE in the Act of May 23, 1908 (16 U.S.C. 500) is
			 amended in the first sentence by striking twenty-five percentum
			 and all that follows through shall be paid and inserting the
			 following: an amount equal to the annual average of 25 percent of all
			 amounts received for the applicable fiscal year and each of the preceding 6
			 fiscal years from each national forest shall be paid.
					(2)Weeks lawSection 13 of the Act of March 1, 1911
			 (commonly known as the Weeks Law) (16 U.S.C. 500) is amended in
			 the first sentence by striking twenty-five percentum and all
			 that follows through shall be paid and inserting the following:
			 an amount equal to the annual average of 25 percent of all amounts
			 received for the applicable fiscal year and each of the preceding 6 fiscal
			 years from each national forest shall be paid.
					(c)Payments in lieu of taxes
					(1)In generalSection 6906 of title 31, United States
			 Code, is amended to read as follows:
						
							6906.FundingFor each of fiscal years 2008 through
				2012—
								(1)each county or other eligible unit of local
				government shall be entitled to payment under this chapter; and
								(2)sums shall be made available to the
				Secretary of the Interior for obligation or expenditure in accordance with this
				chapter.
								.
					(2)Conforming amendmentThe table of sections for chapter 69 of
			 title 31, United States Code, is amended by striking the item relating to
			 section 6906 and inserting the following:
						
							
								6906.
				Funding.
							
							.
					(3)Budget scorekeeping
						(A)In generalNotwithstanding the Budget Scorekeeping
			 Guidelines and the accompanying list of programs and accounts set forth in the
			 joint explanatory statement of the committee of conference accompanying
			 Conference Report 105–217, the section in this title regarding Payments in Lieu
			 of Taxes shall be treated in the baseline for purposes of section 257 of the
			 Balanced Budget and Emergency Deficit Control Act of 1985 (as in effect prior
			 to September 30, 2002), and by the Chairmen of the House and Senate Budget
			 Committees, as appropriate, for purposes of budget enforcement in the House and
			 Senate, and under the Congressional Budget Act of 1974 as if Payment in Lieu of
			 Taxes (14–1114–0–1–806) were an account designated as Appropriated Entitlements
			 and Mandatories for Fiscal Year 1997 in the joint explanatory statement of the
			 committee of conference accompanying Conference Report 105–217.
						(B)Effective
			 dateThis paragraph shall
			 remain in effect for the fiscal years to which the entitlement in section 6906
			 of title 31, United States Code (as amended by paragraph (1)), applies.
						602.Clarification of uniform definition of
			 child
				(a)Child must be younger than
			 claimantSection 152(c)(3)(A)
			 is amended by inserting is younger than the taxpayer claiming such
			 individual as a qualifying child and after such
			 individual.
				(b)Child must be unmarriedSection 152(c)(1) is amended by striking
			 and at the end of subparagraph (C), by striking the period at
			 the end of subparagraph (D) and inserting , and, and by adding
			 at the end the following new subparagraph:
					
						(E)who has not filed a joint return (other
				than only for a claim of refund) with the individual's spouse under section
				6013 for the taxable year beginning in the calendar year in which the taxable
				year of the taxpayer
				begins.
						.
				(c)Restrict qualifying child tax benefits to
			 child's parent
					(1)Child tax creditSubsection (a) of section 24 is amended by
			 inserting for which the taxpayer is allowed a deduction under section
			 151 after of the taxpayer.
					(2)Persons other than parents claiming
			 qualifying child
						(A)In generalParagraph (4) of section 152(c) is amended
			 by adding at the end the following new subparagraph:
							
								(C)No parent claiming qualifying
				childIf the parents of an
				individual may claim such individual as a qualifying child but no parent so
				claims the individual, such individual may be claimed as the qualifying child
				of another taxpayer but only if the adjusted gross income of such taxpayer is
				higher than the highest adjusted gross income of any parent of the
				individual.
								.
						(B)Conforming amendments
							(i)Subparagraph (A) of section 152(c)(4) is
			 amended by striking Except through 2 or more
			 taxpayers and inserting Except as provided in subparagraphs (B)
			 and (C), if (but for this paragraph) an individual may be claimed as a
			 qualifying child by 2 or more taxpayers.
							(ii)The heading for paragraph (4) of section
			 152(c) is amended by striking claiming and inserting
			 who can claim the
			 same.
							(d)Effective
			 dateThe amendments made by
			 this section shall apply to taxable years beginning after December 31,
			 2008.
				
